              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

WILLIAM Z. WHITE                         )
                                         )
          Plaintiff,                     )
                                         )
    v.                                   )
                                         )
THE CITY OF GREENSBORO,                  )
ERIC G. SIGMON, in his individual and    )
official capacity,                       )
JOHNNY   L.    RAINES,  JR.,   in  his   )
individual and official capacity,        )
WILLIAM B. BARHAM, in his individual     )
and official capacity,                   )
BRIAN S. WILLIAMSON, in his individual   )
and official capacity,                   )
JASON A. LOWE, in his individual and     )
official capacity,                       )
B.J. BARNES, Sheriff of Guilford         )
County in his official capacity,         )
TRAVELERS CASUALTY AND SURETY COMPANY    )
OF AMERICA                               )
JAMES    MATTHEW    STALLS,   in   his   )
                                             1:18-cv-00969
individual and official capacity,        )
ELIZABETH     M.   BUSKIRK,   in   his   )
individual and official capacity,        )
DAVID W. COOK, in his individual and     )
official capacity,                       )
HOMER F. WILKINS, in his individual      )
and official capacity,                   )
THE CITY OF REIDSVILLE,                  )
LYNWOOD    F.    HAMPSHIRE,   in   his   )
individual and official capacity,        )
SHANNON C. COATES, in his individual     )
and official capacity,                   )
ROBERT A HASSELL, in his individual      )
and official capacity,                   )
THE CITY OF BURLINGTON,                  )
JAMES   E.    HINSON,   JR.,  in   his   )
individual and official capacity,        )
JAMES M. SHWOCHOW, in his individual     )
and official capacity,                   )
ERIC A. WATKINS, in his individual and   )
official capacity,                       )
CODY    A.    WESTMORELAND,   in  his                  )
individual and official capacity,                      )
DON   WAYNE    SCOTT,   JR.,  in  his                  )
individual and official capacity, and                  )
JIM WESTMORELAND, in his individual                    )
and official capacity,                                 )
LINDSAY    MICHELLE   ALBERT,  in his                  )
individual and official capacity,                      )
                                                       )
              Defendants.                              )
                                                       )

                         MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

      This lawsuit arises out of the arrest of Plaintiff William Z.

White, when he was a Greensboro Police Department (“GPD”) officer,

and his subsequent firing.             White claims that members of the

Guilford County Sheriff’s Office (“GCSO”), led in part by his

brother-in-law, unfairly targeted him by wrongly convincing other

law enforcement agencies that he had participated in illegal

activity.         White alleges multiple constitutional violations, via

42 U.S.C. § 1983, an unlawful taking under the Fifth and Fourteenth

Amendments, violation of federal COBRA, 29 U.S.C. § 1166, state

law       torts     of   malicious     prosecution,        trespass,      tortious

interference with contract, and conspiracy, and violation of the

North Carolina Constitution against twenty-four named Defendants

across four law enforcement agencies:

          Members of the GCSO -- Sheriff B.J. Barnes in his official

           capacity; James Stalls, Elizabeth Buskirk, David Cook, and

           Homer     Wilkins,   all   in       their   individual   and   official

                                           2
         capacities, and Travelers Casualty & Surety Company of

         America as issuer of the Sheriff’s surety bond1 (“GCSO

         Defendants”);

        City of Greensboro and employees James Schwochow, Eric

         Sigmon, Johnny Raines, William Barham, Brian Williamson,

         Jason Lowe, Lindsay Albert, James Hinson, Don Wayne Scott,

         and Jim Westmoreland, all in their individual and official

         capacities (“Greensboro Defendants”);

        City of Burlington and employees Cody Westmoreland and Eric

         Watkins,   in    their    individual   and    official   capacities

         (“Burlington Defendants”); and

        City of Reidsville and employees Lynwood Hampshire, Shannon

         Coates,    and   Robert    Hassell,    in    their   individual   and

         official capacities (“Reidsville Defendants”).2


1
  Therefore, to the extent Sheriff Barnes is dismissed from any causes
of action, so will Travelers.
2
  The claims of the second amended complaint are designated as follows.
First Cause of Action: Violation of 1983–City of Burlington, C.
Westmoreland, and Watkins, Official Capacity; Second Cause of
Action: Violation of 1983–City of Reidsville, Hampshire, Hassell, and
Coates, Official Capacity; Third Cause of Action: Violation of 1983–City
of Greensboro, Schwochow, Hinson, Sigmon, Raines, Barham, Williamson,
Albert, and Lowe, Official Capacity; Fourth Cause of Action: Violation
of 1983–Sheriff Barnes, Stalls, Cook, Wilkins, and Buskirk, Official
Capacity; Fifth Cause of Action: Violation of 1983–Stalls Buskirk,
Wilkins and Cook, Individually; Sixth Cause of Action: Violation of 1983–
Hampshire and Coates, Individually; Seventh Cause of Action: Violation
of 1983–C. Westmoreland and Watkins, Individually; Eighth Cause of
Action: Violation of 1983-City of Greensboro, Schwochow, Hinson, Sigmon,
Raines, Barham, Williamson, Albert, and Lowe, Individually; Ninth Cause
of Action: Malicious Prosecution–Watkins, Westmoreland, Hampshire,


                                      3
     Before the court are the motions to dismiss by the GCSO

Defendants, Greensboro Defendants, and Burlington Defendants for

failure to state a claim upon which relief can be granted pursuant

to Federal Rule of Civil Procedure 12(b)(6).3       (Docs. 36; 43; 45;

47.) Plaintiff responded but also moved for leave to file a second

amended complaint (Doc. 54), which the Defendants opposed.        (Docs.

68, 69, 70, 71.)   Following a hearing on these motions on September

10, 2019, the court granted Plaintiff’s motion for leave to amend,

with the parties’ agreement that the court will treat Defendants’

briefs in opposition to Plaintiff’s motion for leave as supplements

to Defendants’ pending motions to dismiss.        For the reasons that

follow, Defendants’ motions will be granted in part and denied in

part.

I.   BACKGROUND

     The allegations of the second amended complaint, taken in the

light most favorable to White, show the following.




Stalls, Cook, Schwochow, Buskirk, Burlington, Reidsville, Sheriff
Barnes, and City of Greensboro; Tenth Cause of Action: Trespass – Sheriff
Barnes, Stalls, and Wilkins; Eleventh Cause of Action: Trespass – City
of Greensboro, Lowe, Sigmon, Raines, Barham, Schwochow, Albert,
Williamson, and City of Burlington; Twelfth Cause of Action: Trespass –
Hampshire and City of Reidsville; Thirteenth Cause of Action: COBRA–City
of Greensboro; Fourteenth Cause of Action: Taking–City of Greensboro;
Fifteenth Cause of Action: Tortious Interference with Contract Hinson,
Westmoreland, and Scott; Sixteenth Cause of Action: In the Alternative,
Violation of the North Carolina Constitution, All Defendants;
Seventeenth Cause of Action: Conspiracy. (Doc. 81.)

3
 The Reidsville Defendants did not file a dispositive motion but instead
filed an Answer. (Doc. 39.)

                                   4
       White, while employed as a GPD police officer (Doc. 81 ¶ 31),

earned additional income by buying and reselling houses and certain

equipment in his spare time.              (Id. ¶ 32.).          In August 2016, a

Scott’s Tractor store in Reidsville, North Carolina, reported a

theft of nine mowers to the Reidsville Police Department (“RPD”).

(Id. ¶ 34.)       A few days later, on August 24, White unknowingly

purchased and took possession of one of these stolen mowers.                    (Id.

¶ 35.)    Before purchasing the mower, he told his brother-in-law,

Defendant James Stalls, that he was considering buying the mower.

(Id. ¶ 36.)    Stalls, an officer in the GCSO (id. ¶ 17), was jealous

of White’s side business flipping houses and equipment, so much so

that Stalls began to spread rumors within the GCSO and among local

fire stations that White was either responsible for the mower

thefts or was dealing with stolen equipment.                (Id. ¶¶ 33, 41.)

       White went on vacation with his family over the following

Labor Day weekend, and while he was away Stalls entered his house,

ostensibly to check on a pet at the request of White’s wife, and

investigated the mower White had recently purchased.                  (Id. ¶¶ 41,

43.)     Stalls    found   the     mower,      removed    the    cover,   and   took

photographs,      including   of    the       mower’s    vehicle   identification

number (also known as a VIN).          (Id. ¶ 43.)        Stalls then told GCSO

Deputies Cook and Buskirk what he had done and provided the

information he had obtained.          (Id.)       Stalls asked Cook to search

the GCSO database for the mower’s VIN, which both men knew was

                                          5
prohibited by GCSO policy and procedure.         (Id.)      Because Stalls

and Buskirk were engaged in an extramarital affair, Buskirk was

motivated to share Stalls’ jealousy and animosity toward White.

(Id. ¶¶ 43, 41.)

     As a result of the Scott’s Tractor store theft and other lawn

mower thefts in the area, a multi-department law enforcement effort

developed. (Id. ¶ 39.) Buskirk, armed with the information Stalls

provided from his search of White’s home and Cook’s VIN check,

encouraged    Defendant   Hampshire,    an   officer   of    the   RPD,   to

investigate White.    (Id. ¶ 45.)

     On September 15, 2016, White offered the mower for sale on

Craigslist.   (Id. ¶ 47.)    David Terry and his wife contacted White

four days later about purchasing the mower.       (Id. ¶ 48.)      Prior to

the Terry’s contact, however, they had received a text message

containing a photo of “an engine number or serial number.”            (Id.

¶ 47.)   White contends that one of the Defendants sent this text

message to the Terrys.      (Id. ¶ 51.)

     The Terrys purchased and took possession of the mower on

September 19.    (Id. ¶ 48.)     The next day, they told White they

believed the mower was stolen, and although White disagreed, he

advised them to report it to law enforcement if that was their

conclusion.   (Id. ¶ 50.)

     The Terrys in fact contacted the Durham County Sheriff’s

Office (“DCSO”) about the mower and provided a serial number. (Id.

                                    6
¶ 52.)    That serial number, which ended in “866,” was different

from the VIN photographed by Stalls while in White’s residence.

(Id.)    DCSO determined that the “866” serial number was associated

with one of the mowers stolen from Scott’s Tractor, and informed

RPD.     (Id. ¶ 53.)   The same day the Terrys reported the mower

stolen, DCSO took possession of it and the RPD reported the mower

as “recovered” in its database.          (Id. ¶¶ 53–54.)    On November 10,

after law enforcement again met with the Terrys, Hampshire changed

the VIN of the “recovered” mower in the law enforcement database

to a number ending in “684.”         (Id. ¶ 67.)         No law enforcement

officer personally viewed the lawn mower to confirm the serial

number.    (Id. ¶¶ 68, 73.)

       As the investigation into the lawn mower thefts continued,

Buskirk    continued   to     push   for     officials     to   specifically

investigate White, based on the information unlawfully obtained by

Defendants Stalls and Cook.      (Id. ¶¶ 57, 60.)

       In November 2016, Defendant Hampshire met with other law

enforcement officers, including Buskirk, about the lawn mower

thefts.    At this meeting, Buskirk identified White in a photograph

and revealed that he was a GPD police officer.            (Id. ¶ 61.)   This

led Hampshire to seek the involvement of the North Carolina State

Bureau of Investigation (“SBI”), which assigned SBI Agent Denny to




                                     7
assist in the investigation.4       (Id. ¶ 62.)

       On November 2, 2016, Hampshire and Defendant Wilkins, a deputy

with GCSO, went to White’s residence where, without a warrant,

they entered the garage and looked around, noting the presence of

police equipment.      (Id. ¶ 63.)       A week later, Hampshire and SBI

Agent Denny interviewed White regarding the sale of the lawn mower

to the Terrys.      (Id. ¶ 66.)    During this interview, White stated

that he did not believe the mower he purchased and sold to the

Terrys was stolen, and he also told law enforcement that Stalls

had been spreading unfounded rumors about him.         (Id.)

       Between November 2016 and March 2017, the SBI, RPD, and BPD

all worked cooperatively to investigate the lawn mower thefts,

informally designating the investigation “Breaking Bad.”          (Id. ¶¶

70–71.)

       Hampshire presented the evidence against White to district

attorneys in Guilford and Rockingham Counties, but both declined

to prosecute. (Id. ¶¶ 75-76.) On March 5, 2017, Hampshire applied

for and obtained a warrant from a magistrate in Alamance County to

search White’s residence for records relating to the sale of the

mower to the Terrys.      (Id. ¶ 74.)       The warrant was executed the

next   day,   and   members   of   various   law   enforcement   agencies,

including officers from both the GPD and BPD, participated. (Id.)


4
  No first name is alleged, but White has not alleged any cause of action
against the SBI or Agent Denny in this suit.

                                     8
Officers removed White’s personal property as well as GPD property

loaned to him.     (Id. ¶ 81.)    Among the seized items were firearms

and silencers.

       The same day as the search of White’s home, White was arrested

by Defendant Hinson of the GPD and his employment was terminated.

(Id. ¶¶ 82, 97.)      Although an arrest warrant had been drafted and

prepared for a magistrate to execute, White was actually arrested

before the warrant was approved.5        (Id. ¶ 82.)   According to White,

although he was fired the same day he was arrested, the arrest was

unprecedented as other GPD officers had been charged with serious

offenses – including possession of child pornography – but were

not terminated.     (Doc. 81 ¶ 107.)      Defendant Hinson, who effected

the arrested, had urged Greensboro Defendants Don Wayne Scott and

Jim Westmoreland to immediately fire White.            (Id. ¶ 108.)    White

claims Hinson pressured Don Wayne Scott and Jim Westmoreland to

terminate him because he had filed grievances against Hinson for

unequal treatment.      (Id. ¶¶ 108-09.)

       The next day, March 7, Cody Westmoreland and SBI Agent Denny

interviewed GPD Officer D.S. Rakes,6 who falsely told them that

White’s arrest would make him homicidal (Id. ¶ 84).                   Without

investigating the truthfulness of this claim, Westmoreland told



5 White conceded at the hearing on these motions that Defendant Hinson
had received notice of the unexecuted warrant prior to the arrest.
6
    Plaintiff has not sued Officer Rakes in this lawsuit.

                                     9
Defendant Watkins.      (Id.)   Watkins, also without investigating the

statement, included Rakes’ statement in his criminal complaint

charging White with federal firearms offenses.               (Id. ¶¶ 85, 93.)

The federal firearms charge was based on a serial number from one

of the firearms seized from White’s home that turned out to be

incorrectly reported by Defendant Watkins.          (Id. ¶ 93.)     That same

day, Agent Denny charged White with possession of weapons of mass

destruction in Guilford County.         (Id. ¶ 86.)

     On March 8, GPD Defendant Schwochow wrongly determined that

White had illegally possessed GPD equipment (id. ¶ 91) even though

GPD’s inventory system lacked the ability to distinguish between

GPD-loaned equipment and equipment personally purchased and owned

by White.   (Id. ¶ 95).     Schwochow reached this conclusion because

he begrudged White’s wife’s refusal to provide after-school care

for Schwochow’s children.           (Id. ¶ 92.)     Agent Denny used this

incorrect information to file charges against White for theft of

GPD equipment.       (Id. ¶¶ 94, 96.)          Following White’s      arrest,

“various Defendants” appeared on television to speak about the

arrest of a police officer to promote themselves and to further

their careers.    (Id. ¶ 101.)

     On June 19, 2017, U.S. District Judge Loretta C. Biggs of

this court determined in White’s federal criminal case that his

motion to suppress should be granted, finding that the firearms

seized   during   the   March   6    search   of   White’s    residence   (for

                                      10
materials related to the mower theft) could not be justified on

the plain view doctrine, as asserted.      (Id. ¶ 78.)    United States

v. White, 1:17-cv-94-1, 2017 WL 2633521 at *7–8 (M.D.N.C. June 19,

2017).     Judge Biggs’ opinion also noted that in his search warrant

application,     Defendant    Hampshire   had   attributed   misleading

statements to White (from their November 9, 2016 interview).7

White, 2017 WL 2633521, at *6 (“There is little question that the

statement made by . . . Hampshire . . . was intended to mislead

the judge into believing [Plaintiff] had admitted to stealing [the

lawn mower].”).     Judge Biggs found a Franks8 hearing unnecessary,

however, because she granted the motion to suppress based on the

government’s failure to demonstrate that the firearms were seized

in plain view.       Id.     Following this decision, the Government

dismissed all criminal charges against White.       (Doc. 81 ¶ 98.)

II.   ANALYSIS

      A.     Standard of Review

      Federal Rule of Civil Procedure 8(a)(2) provides that a

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”        Fed. R. Civ. P.


7Specifically, the court found that Hampshire had reported in the warrant
affidavit: “During the interview William White made the comment ‘he was
here to talk about the mower he stole[.]’ He immediately recanted the
stole to say sold.” Judge Biggs found that such representation failed
to acknowledge that White was responding to a question posed to him.
White, 2017 WL 2633521, at *6.
8   Franks v. Delaware, 438 U.S. 154 (1978).


                                    11
8(a)(2).     Under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state

a claim to relief that is plausible on its face.’”           Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).9        A claim is plausible “when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”     Id.     In considering a Rule 12(b)(6) motion,

a court “must accept as true all of the factual allegations

contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam), and all reasonable inferences must be drawn

in the plaintiff’s favor.        Ibarra v. United States, 120 F.3d 472,

474 (4th Cir. 1997).      “Rule 12(b)(6) protects against meritless

litigation by requiring sufficient factual allegations ‘to raise

a right to relief above the speculative level’ so as to ‘nudge[]

the[] claims across the line from conceivable to plausible.’”

Sauers v. Winston-Salem/Forsyth Cty. Bd. of Educ., 179 F. Supp. 3d

544,   550   (M.D.N.C.   2016)    (alterations   in   original)   (quoting

Twombly, 550 U.S. at 555).          “[T]he complaint must ‘state[] a

plausible claim for relief’ that permit[s] the court to infer more



9
  To the extent Defendants move to dismiss based on sovereign immunity,
that raises an issue of personal jurisdiction such that Federal Rule of
Civil Procedure 12(b)(2) is the proper vehicle.       Simmons v. Corizon
Health, Inc., 122 F. Supp. 3d 255, 268 (M.D.N.C. 2015). Thus, any motion
to dismiss based on sovereign immunity will be considered under Rule
12(b)(2).

                                     12
than the mere possibility of misconduct’ based upon ‘its judicial

experience and common sense.’” Coleman v. Md. Ct. App., 626 F.3d

187, 190 (4th Cir. 2010) (alterations in original) (quoting Iqbal,

556 U.S. at 679).    Thus, mere legal conclusions are not accepted

as true, and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.

     B.     GCSO Defendants

     White alleges that the GCSO Defendants violated his Fourth

and Fifth Amendment rights in both their official and individual

capacities, maliciously prosecuted him, and trespassed on his

property.    Alternatively, he alleges that the GCSO Defendants

violated his rights under the North Carolina Constitution.     Each

claim will be considered in turn.

            1.   Section 1983 Official Capacity Claims

     White alleges that all GCSO Defendants, acting in their

official capacity, deprived him of his Fourth and Fifth Amendment

rights in violation 42 U.S.C. § 1983.   (Doc. 81 ¶¶ 133–39.)   GCSO

Defendants argue that White has failed to sufficiently allege the

existence of an official policy, practice, or custom to establish

liability under an official capacity theory.   (Doc. 37 at 11–12.)

Furthermore, GCSO Defendants argue that the official capacity

claims alleged against the individual officers must be dismissed

because they are duplicative, as official capacity claims against

                                 13
agents are understood to be claims against the entity for which

the agents act.     (Id. at 11.)

       White’s Fourth Amendment claim refers to Defendants Stall’s

and Wilkins’ separate warrantless searches of White’s residence,

as well as Defendants Buskirk and Cook’s use of the information

gained from Stall’s warrantless search even though both were aware

the information had been gathered unlawfully. Apart from a general

reference to a due process violation, White does not further

articulate his Fifth Amendment claim.        (Doc. 81 ¶¶ 134, 136.)          Due

process claims under the Fifth Amendment apply to federal actors,

whereas due process claims under the Fourteenth Amendment apply to

state actors.      See United States v. Al-Hamdi, 356 F.3d 564, 573

n.11 (4th Cir. 2004).      The standard of review for the two types of

due process challenges does not differ.         Id.   The court therefore

construes White’s Fifth Amendment due process challenges as being

brought under the Fourteenth Amendment’s due process clause.

       To succeed on a § 1983 claim against              a   municipality or

municipal agency, a plaintiff must demonstrate a constitutional

violation as a result of official policy, practice, or custom.

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).                      A

policy, practice, or custom for which a municipality may be held

liable can arise in four ways: “(1) through an express policy,

such   as   a   written   ordinance   or   regulation;       (2)   through   the

decisions of a person with final policymaking authority; (3)

                                      14
through an omission, such as a failure to properly train officers,

that    ‘manifest[s]       deliberate     indifference        to    the    rights   of

citizens’; or (4) through a practice that is so ‘persistent and

widespread’ as to constitute a ‘custom or usage with the force of

law.’”     Lytle      v.   Doyle,   326   F.3d     463,    471     (4th   Cir.   2003)

(alteration in original) (quoting Carter v. Morris, 164 F.3d 215,

218 (4th Cir. 1999)).

       White has not plausibly stated a claim meeting this standard.

His claims arise out of actions taken against him specifically; he

has not alleged that any of the GCSO Defendants regularly engaged

in similarly unlawful conduct as to other citizens.                       The factual

allegations do not show that the existence of an express policy

instituted by the GCSO, nor do they show Sheriff Barnes, as a final

policymaking      authority,    made      decisions       that     violated   White’s

rights.        Furthermore, there is no allegation regarding Barnes’

failure to train officers, nor does White sufficiently plead facts

indicating the existence of a persistent and widespread practice

by the GCSO.          White’s incantation of the legal standard for a

Monell claim is insufficient, as a mere conclusion of law.                          See

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc, 591 F.3d 250,

255 (4th Cir. 2009) (interpreting Iqbal v. Ashcroft, 556 U.S. 662

(2009) to mean that conclusory restatements of the elements of a

claim    are    not   considered    in    ruling    on    a   12(b)(6)     motion   to

dismiss). Because White has not alleged facts sufficient to render

                                          15
such a claim under Monell plausible, his official capacity claims

against Sheriff Barnes will be dismissed.

     The claims against the other GCSO officers in their official

capacity must also be dismissed because suits against governmental

officers in their official capacity are treated as suits against

the government.    Hafer v. Melo, 502 U.S. 21, 25 (1991).   “Because

the real party in interest in an official-capacity suit is the

governmental entity and not the named official, ‘the entity’s

“policy or custom” must have played a part in the violation of

federal law.’”    Id. (quoting Kentucky v. Graham, 473 U.S. 159, 167

(1985)).   Therefore, the “immunities available to the defendant in

an official-capacity action are those that the governmental entity

possesses.”   Id. at 26.    White has not alleged additional facts

that would show these individual Defendants followed an official

policy or custom in committing constitutional violations.     White

acknowledges that his official capacity § 1983 claims against the

individual GCSO Defendants are duplicative.       (Doc. 55 at 17.)

Moreover, his claims suffer from an additional problem.     “[S]tate

officials, sued for monetary relief in their official capacities”

are not “persons subject to suit under § 1983.”    Id. (citing Will

v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989)).      White

seeks only monetary damages for his official capacity claims, not




                                  16
injunctive or equitable relief.10 For all these reasons, the § 1983

official capacity claims against the individual GCSO officers will

be dismissed as well.

             2.   Section 1983 Individual Capacity Claims

      White alleges Defendants Stalls, Buskirk, Cook, and Wilkins,

in their individual capacity, violated his constitutional rights

under § 1983. Specifically, White points to Stalls’s and Wilkins’s

warrantless searches of his residence.           As to Buskirk and Cook, he

cites their use of information from Stalls’s warrantless search -

- knowing that it had been obtained illegally -- to target him in

the   lawn    mower    theft    investigation.         GCSO   Defendants   argue

generally that their actions did not proximately cause White any

injury.      They also assert that Cook and Buskirk are entitled to

qualified immunity.

                  a.     Stalls

      White    alleges   that     Stalls    violated    his   Fourth   Amendment

rights by performing a warrantless search of his residence while

he and his family were away on vacation.

      The Fourth Amendment protects against “unreasonable searches

and seizures.”     U.S Const. amend. IV.        Although GCSO Defendants do

not contest that Stalls’ search of White’s home violated his Fourth

Amendment rights, they seek dismissal on the contention that the


10
  White seeks monetary damages for all of his official capacity claims.
(Doc. 81 ¶¶ 118, 125, 132, 139.)

                                       17
search did not proximately cause White any harm.         They argue that

none of the warrants executed against White in the investigation

used any of the information Stalls found in the garage.          Rather,

the warrants came from an independent source – namely, the Terrys

– and as a result, White cannot recover compensatory damages from

Stalls.

      Section 1983 creates tort liability “in favor of persons who

are deprived of ‘rights, privileges, or immunities secured’ to

them by the Constitution.”    Memphis Cmty. Sch. Dist. v. Stachura,

477 U.S. 299, 305–06 (1986) (quoting Carey v. Piphus, 435 U.S.

247, 253 (1978)).    Section 1983 damages are intended to compensate

an individual for the injuries they suffer as a result of a

constitutional violation.     Id. at 306.         “Where no injury [is]

present, no ‘compensatory’ damages could be awarded.”        Id. at 308.

White’s theory, however, asserts that the actions of the GCSO

Defendants preceded any information the Terrys provided and that

the   GCSO   Defendants’   actions     prompted    law   enforcement   to

investigate White.     Even if Defendants are correct that White

cannot show any compensatory damage -– a fact-bound determination

not normally suitable for resolution at            this early stage    –-

Defendants acknowledge that he would nevertheless be entitled to

nominal damages.    See Carey, 435 U.S. at 266-67.       Therefore, GCSO

Defendants’ motion as to White’s § 1983 claim against Stalls in

his individual capacity will be denied.

                                  18
                    b.   Cook and Buskirk

      Because the GCSO Defendants’           factual allegations     against

Defendants Cook and Buskirk are similar, the court will consider

the   motion   to    dismiss   Plaintiff’s    § 1983   individual   capacity

claims as to those Defendants together.

      According to the second amended complaint, Stalls told Cook

about his warrantless search of White’s residence and gave Cook

the serial number from the mower stored in the garage.              (Doc. 81

¶ 43.)   Cook then allegedly proceeded to search that serial number

in the GCSO database and provided the results –- indicating that

the mower was stolen from Scott’s Tractor –- to Buskirk.            Buskirk,

knowing that Stalls obtained the mower’s serial number during a

warrantless search, passed the information garnered from Cook’s

investigation to other law enforcement officials in hopes that

White would be further targeted by the investigation.          (Id. ¶¶ 60,

141.)     Thus,      Cook   and   Buskirk    allegedly   violated    White’s

constitutional rights by furthering the investigation against him,

even though both knew the information had been discovered through

unconstitutional means.        (Id. ¶ 141.)     The GCSO Defendants argue

that the deputies’ actions were not the proximate cause of White’s

alleged harms and, in the alternative, that both officers are

entitled to qualified immunity.

      Qualified immunity shields government officials performing

discretionary functions from personal liability for civil damages

                                     19
under § 1983, so long as “their conduct does not violate clearly

established      statutory    or    constitutional           rights    of    which   a

reasonable person would have known.”               Ridpath v. Bd. of Governors

Marshall Univ., 447 F.3d 292, 306 (4th Cir. 2006) (quoting Wilson

v. Layne, 526 U.S. 603, 609 (1999)).                 Officials are entitled to

immunity unless the § 1983 claim satisfies a two-prong test: (1)

the allegations, if true, substantiate a violation of a federal

statutory or constitutional right, and (2) the right was “clearly

established” such that a reasonable officer would have known his

acts or omissions violated that right.              Id. Under the first prong,

a plaintiff must sufficiently allege that an officer’s actions

amount to a violation of a federal statutory or constitutional

right.     Id.    at   307.        Under    the     second    prong,    an    alleged

constitutional right is clearly established if, according to pre-

existing law, “[t]he contours of the right [are] sufficiently clear

that a reasonable official would understand that what he is doing

violates that right.”         Anderson v. Creighton, 483 U.S. 635, 640

(1987).   The phrase “clearly established” depends on the “level of

generality at which the relevant ‘legal rule’ is to be identified.”

Id. at 639.       Therefore, unlawfulness must be apparent, but the

test does not require that “the very action in question has

previously been held unlawful.”                 Wilson v. Layne, 526 U.S. 603,

615 (1999) (quoting Anderson, 483 U.S. at 640). This determination

is to be assessed at the time an action occurred under an objective

                                           20
reasonableness standard.     Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982).   The court may consider the prongs in either order, as a

plaintiff’s failure to satisfy either requires that the officer

receive immunity.    Pearson v. Callahan, 555 U.S. 223, 236 (2009).

     White’s    Fourth   Amendment    claim   is    predicated     on    these

Defendants’ use of information gained from Stalls’ presumptively

unconstitutional search.     White cites United States v. Calandra,

414 U.S. 338, 347 (1974), in support of his contention that

evidence traced to an unlawful search is excludable as fruit of

the poisonous tree.      (Doc. 55 at 17.)     But Calandra cabined, not

expanded, the application of the rule, refusing to extend the

exclusionary rule to a grand jury witness and noting that the

remedy was not “a personal constitutional right of the party

aggrieved.” Calandra, 414 U.S. at 348.        The parties have not cited

any case that utilizes Calandra to show the existence of a Fourth

Amendment violation as a basis for denying qualified immunity in

a § 1983 claim, nor is the court aware of any.

     To   the   contrary,    while    White’s      understanding    of    the

exclusionary rule is correct in so far as it applies to criminal

cases, it is clear that the exclusionary rule and the fruit of the

poisonous tree doctrine simply do not apply in civil cases.               Ware

v. James City Cty., 652 F. Supp. 2d 693, 705-06 (E.D. Va. 2009)

(“In other words, for this court to exclude the evidence of

Plaintiff’s criminal activity found by [the police officer] during

                                     21
the (albeit unreasonable) search would be to apply to exclusionary

rule to this civil case,” which the Supreme Court has never done.”)

(quoting    Nixon    v.   Applegate,   No.   2:06-2560-CMC-RSC,   2008   WL

471677, at *4 (D.S.C. Feb. 19, 2008)), aff’d, 380 F. App’x 274

(4th Cir. 2010); Townes v. City of New York, 176 F.3d 138, 149 (2d

Cir. 1999) (noting that “the fruit of the poisonous tree doctrine

is not available to assist a § 1983 claimant”).        Thus, the “use of

fruits of a past unlawful search or seizure ‘work[s] no new Fourth

Amendment wrong.’” United States v. Leon, 468 U.S. 897, 906 (1984)

(alteration in original) (quoting Calandra, 414 U.S. at 354).

     In light of the applicable law, it is apparent that White has

failed to satisfy the first prong of the qualified immunity

analysis.    Therefore, Buskirk and Cook are entitled to qualified

immunity as to these § 1983 individual capacity claims, which will

be dismissed.

                    c.    Wilkins

     Wilkins accompanied Defendant Hampshire of the RPD to White’s

residence, where they performed a cursory search of the garage

without a warrant, observing various property, including what

appeared to be police equipment.        (Doc. 81 ¶ 63.)   GCSO Defendants

make the same arguments for Wilkins as they do for Stalls.               For

the same reasons described in Stalls’ analysis above –- namely

that proximate cause is a fact-bound inquiry and GCSO Defendants

acknowledge that at least a nominal damage claim exists -- GCSO

                                       22
Defendants’ motion to dismiss White’s § 1983 claim as to Wilkins

will be denied.

                 d.     Due Process Claims

      White also generally alleges that the GCSO Defendants, in

their individual capacities, violated his due process rights.

Courts have consistently held, however, that the Due Process Clause

“is not the proper lens through which to evaluate law enforcement’s

pretrial missteps” when the Fourth Amendment provides a textual

source of constitutional protection.             Safar v. Tingle, 859 F.3d

241, 245 (4th Cir. 2017); see also Graham v. Connor, 490 U.S. 386,

395 (1989); Evans v. Chalmers, 703 F.3d 636, 646 n.2 (4th Cir.

2012).     White’s § 1983 claims against Stalls and Wilkins clearly

fall under the Fourth Amendment, as their actions were searches as

understood by the Fourth Amendment. Any due process claims against

them will therefore be dismissed.

      While the claims against Cook and Buskirk do not fall under

the   Fourth   Amendment,       they   may   fall     under      the    Fourteenth

Amendment’s guarantee of due process, although White does not

clarify whether the alleged violation is one of procedural or

substantive    due    process.         Procedural        due   process    appears

inapplicable    given     the    circumstances      of    Cook    and    Buskirk’s

actions.    See Snider Int’l Corp. v. Town of Forest Heights, Md.,

739 F.3d 140, 145-46 (4th Cir. 2014) (describing the distinction

between     substantive    and     procedural       due    process).         One’s

                                       23
substantive due process rights are not violated “whenever someone

cloaked with state authority causes harm.”                Cty. of Sacramento v.

Lewis, 523 U.S. 833, 848 (1998).             Rather, the executive action in

question must be “so egregious, so outrageous, that it may fairly

be said to shock the contemporary conscience.” Hawkins v. Freeman,

195 F.3d 732, 738 (4th Cir. 1999) (quoting Lewis, 523 U.S. at 847

n.8).       The    test    remains     “an    admittedly    imprecise     one    in

formulation.”       Id. at 741.      “Of primary importance” is the fact

that the standard derives ultimately from the “‘touchstone of due

process [which] is protection of the individual against arbitrary

action of government.’”          Id. at 742 (quoting Lewis, 523 U.S. at

847).     “As applied to claims of executive-act violations, it

therefore seeks to determine as a threshold matter whether the

executive    conduct      challenged    was    ‘fatally    arbitrary’     in    this

constitutional sense.”         Id.     Intentional conduct alone will not

meet this test; rather, the conduct must be “intended to injure in

some way unjustifiable by any government interest.” Id.

     White’s allegations against Buskirk and Cook fail to meet

this stringent standard.         Cook allegedly investigated whether the

serial    number    discovered    during      an   allegedly   unlawful    search

related to a stolen mower, and Buskirk allegedly passed to other

law enforcement the fact that the number matched one of the stolen

mowers.     Their conduct was not unjustifiable by a government

interest.     Indeed, they were attempting to investigate a theft.

                                        24
Therefore, it cannot be said to be so outrageous as to shock the

conscience and therefore violate substantive due process.                     Having

failed to satisfy the first prong of a qualified immunity analysis

that    Buskirk’s     or     Cook’s    actions     violated    his     constitutional

rights, White’s due process claims against them will therefore be

dismissed.

              3.     Malicious Prosecution

       White alleges generally that GCSO Defendants maliciously

prosecuted him in connection with the mower investigation.

       White has indicated in the case caption that the Defendants

are sued in both their individual and official capacities, and he

seeks compensatory and punitive damages.                 So, the court construes

White   to    have    sued    all     officers    in   both    their    official   and

individual capacity.            Doe v. Durham Pub. Schs. Bd. of Edu.,

1:17cv773, 2019 WL 331143, at *7 (M.D.N.C. Jan. 25, 2019) (quoting

White v. Trew, 736 S.E.2d 166, 167 (N.C. 2013)).

       An    official-capacity         state     law   claim   against    individual

officers, however, is construed as a claim against the municipality

or, in the GCSO’s case, the Sheriff’s office.                  See Meyer v. Walls,

489 S.E.2d 880, 888 (N.C. 1997) (municipality); Simmons, 122 F.

Supp. 3d at 267 (sheriff’s office). These official capacity claims

are “subject to the same jurisdictional” rules as the suits against

the governmental entities.              Meyer, 489 S.E.2d at 888.           Thus, if

the governmental entity enjoys sovereign immunity and cannot be

                                           25
sued, the state tort claims against the officers named in their

official capacities must likewise be dismissed.

     Generally, a municipality “is immune from torts committed by

an employee carrying out a governmental function” unless the

municipality   waives   its   immunity   by   purchasing   liability

insurance. Turner v. City of Greenville, 677 S.E.2d 480, 483 (N.C.

Ct. App. 2009) (quoting Schmidt v. Breeden, 517 S.E.2d 171, 174

(N.C. Ct. App. 1999)); see also N.C. Gen. Stat. § 153A-435(a).

White has alleged that the GCSO, City of Greensboro, and City of

Burlington have all purchased liability insurance such that they

have waived sovereign immunity.    (Doc. 81 ¶ 29.)   Only Greensboro

has contested this assertion, presenting the entirety of its

insurance policy.   (Doc. 66 at 4-5, Ex. A.)    So, as to GCSO, the

court must proceed to determine whether White has stated a claim.

     As he does against many Defendants, White alleges a state law

malicious prosecution claim against GCSO Defendants Stalls, Cook,

and Buskirk in their individual and official capacities.11   To make

out a malicious prosecution claim under state law, White must show

that a defendant “(1) instituted, procured or participated in the

criminal proceeding against [the] plaintiff; (2) without probable

cause; (3) with malice; and (4) the prior proceeding terminated in

favor of [the] plaintiff.”    Moore v. Evans, 476 S.E.2d 415, 421


11
   Plaintiff also names Sheriff Barnes as vicariously liable in his
official capacity for the malicious prosecution claim.

                                  26
(N.C. Ct. App. 1996) (alterations in original) (quoting Williams

v. Kuppenheimer Mfg. Co., Inc., 412 S.E.2d 897, 899 (N.C. Ct. App.

1992)).

     Under North Carolina law, the first element of a malicious

prosecution claim requires that a “criminal proceeding” be brought

against a plaintiff.    Id.   White claims that five of the criminal

proceedings   instituted    against    him   form   the   grounds   for   the

malicious prosecution claims against the GCSO Defendants named in

this cause of action.      These five proceedings are: (1) the search

of his residence pursuant to the search warrant dated March 6,

2017, whose application was authored by Defendant Hampshire (Doc.

37 Ex. 7); (2) his arrest by Defendant Hinson based on the later-

issued arrest warrant whose application was authored by Defendant

Westmoreland for the felony charges of possession of stolen goods

and obtaining property under false pretenses; (Id. Ex. 1); (3) the

arrest warrant whose application was authored by SBI Agent Denny

for two felony charges of possession of weapons of mass destruction

dated March 7, 2017 (Id. Ex. 2); (4) the federal criminal complaint

sought by Defendant Watkins dated March 10, 2017, charging White

with possession of an unregistered firearm (Doc. 37, Ex. 3; Doc.

44, Ex. E); and (5) the arrest warrant for felony larceny of GPD

equipment dated March 23, 2017, whose application was authored by

SBI Agent Denny (Id. Ex. 5).

     White argued at hearing on these motions that the GCSO’s

                                      27
contribution of ill-gotten information to law enforcement officers

provided enough evidence for law enforcement to receive a search

warrant for his residence on March 6, 2017 -- the first criminal

proceeding described above.       The GCSO Defendants did not provide

any information to law enforcement after the search of White’s

residence and his arrest on March 6.          According to White however,

because the other criminal proceedings arose from the results of

the March 6 search, the GCSO Defendants remain liable under a

malicious prosecution theory for those proceedings.               This means,

however, that the inverse of White’s theory is also true: if White

fails on his malicious prosecution claim as to the first criminal

proceeding, the GCSO Defendants cannot also be liable for the

remaining proceedings brought against him because they provided no

additional information that contributed to those proceedings.

     The first element of a malicious prosecution claim requires

a showing that a defendant instituted, procured, or participated

in a criminal proceeding against White.            Although none of the GCSO

Defendants    directly     instituted      these    proceedings   by   either

arresting    White   or   authoring   the    warrant    application,    it   is

unnecessary for an individual to be directly involved for a

malicious prosecution claim to satisfy the first requirement. Lopp

v. Anderson, 795 S.E.2d 770, 780 (N.C. Ct. App. 2016).                 Rather,

“where ‘it is unlikely there would have been a criminal prosecution

of [a] plaintiff’ except for the efforts of a defendant,” a genuine

                                      28
issue of material fact exists regarding the first requirement of

a malicious prosecution claim.                Becker v. Pierce, 608 S.E.2d 825,

829   (N.C.    Ct.     App.    2005)     (alteration       in    original)      (quoting

Williams,     412     S.E.2d    at    900).        White’s      theory    is    that   the

investigation into his actions was initiated and exacerbated by

the   GCSO    Defendants       such    that      without   their    unconstitutional

actions,      he    would     not    have   been    subjected      to     any   criminal

proceedings.

      The     court    can     assume,      without    deciding,         that   this    is

sufficient at this early stage to meet the first prong of a

malicious prosecution claim, because White has failed to satisfy

the   second       element     --    that   without    the      unlawfully      obtained

information, probable cause did not exist for Hampshire’s warrant

application that culminated in the March 6 search of White’s

residence.         A successful malicious prosecution claim requires a

proper allegation that the criminal proceeding at issue lacked

probable cause.        See Moore, 476 S.E.2d at 421-22.              Determining the

existence of probable cause is an objective test that considers

“whether the facts and circumstances, known at the time, were such

as to induce a reasonable police officer to arrest, imprison, and

or/prosecute another.”              Id. at 422.       There are two elements to

White’s argument.           First, he argues that the unconstitutionally-

obtained information gathered by the GCSO Defendants motivated the

investigation into him such that, had the GCSO Defendants not

                                            29
provided that information, he would not have been investigated.

This   theory   fails,   however,     because    the   Terrys   independently

provided information to law enforcement based on their belief that

the lawn mower they had purchased from White was stolen.12               Even

if the GCSO Defendants convinced other law enforcement officers to

target White, the Terrys provided more than ample reason to provide

the investigation with enough evidence to reasonably believe that

White may have possessed a stolen mower or knowingly sold one under

false pretenses.13

       Second, White argues that Judge Biggs’ suppression order

(Doc. 55 Ex. A) (United States v. White, 1:17-cv-94-1, 2017 WL

2633521   (M.D.N.C.      June   19,   2017)),      clearly   indicates   that

Hampshire’s     search   warrant    for    his   residence   contained   false

representations that materially affected the existence of probable

cause.    (Doc. 55 at 12.)         Although Judge Biggs determined that

Hampshire’s false or misleading statement “was material to the



12
  White claims that the Terrys received a photo of an “engine number or
serial number” before contacting him about purchasing the mower. (Doc.
81 ¶ 47.) Additionally, he claims that “one or more Defendants provided
a list of all serial numbers” of the stolen mowers to the Terrys. (Id.
¶ 51.) White named over twenty Defendants in this action, but there is
no indication which provided the serial numbers, and there is certainly
not enough in the second amended complaint to suggest that one of the
GCSO Defendants did so.
13
  The criminal law permits knowledge to be shown by “willful blindness,”
where actual knowledge may be less than apparent. State v. Boyle, 376
S.E.2d 745, 747-48 (N.C. 1989) (providing the elements of willful
blindness and noting that the “circumstances from which knowledge may
be inferred is far broader than the limited concept of willful
blindness”).

                                      30
state court’s finding of probable cause,” that does not end the

inquiry.      See White, 2017 WL 2633521, at *6.                  Even excising

Hampshire’s    statement     in   paragraph    14    of    the   search   warrant

application (Doc. 37 Ex. 7), probable cause still existed for the

warrant.    Probable cause refers to the “existence of such facts

and circumstances, known to [the defendant] at the time, as would

induce a reasonable man to commence a prosecution.”                     Turner v.

Thomas, 794 S.E.2d 439, 444 (N.C. 2016) (alteration in original)

(quoting Best v. Duke Univ., 448 S.E.2d 506, 510 (N.C. 1994)).                  If

the problematic facts described in Judge Biggs’ suppression order

are removed from consideration, the remaining facts as alleged by

White show that the Terrys purchased a lawn mower from him,

suspected     it   was    stolen,   reported        that    suspicion     to   law

enforcement, and identified White as the seller.                 (Doc. 37 Ex. 7

¶¶ 2–9.)    The VIN number the Terrys provided (which was not the

number Stalls found) indicated that the mower was stolen.                      The

search warrant application also notes that the location where White

reported he had purchased the lawn mower – a parking lot of a lawn

and garden store - was not large enough for the sale he described,

nor did the retailer, who law enforcement interviewed, believe he

would have permitted such a sale, had it actually occurred.                    (Id.

Ex. 7 ¶¶ 14-15.)         None of this information was supplied by GCSO

Defendants.    Therefore, even if GCSO Defendants were motivated by

ill-will toward White and the information White challenges were

                                      31
excluded, White has failed to show that the search warrant for his

house otherwise lacked probable cause.

     As a result, White’s malicious prosecution claim fails as to

the search warrant for his residence.              Because this is the only

criminal     proceeding    for   which       the   GCSO   allegedly      provided

information, the malicious prosecution claims that arose as a

result of the March 6 search must also fail.                   Therefore, the

malicious prosecution claims as to the GCSO Defendants in both

their individual and official capacities will be dismissed.14

           4.    Trespass

     White    alleges     that   GCSO    Defendants       Stalls   and    Wilkins

trespassed on his property.             (Doc. 81 ¶¶ 196–97.)        He further

alleges that Sheriff Barnes is liable for these trespasses on a

respondeat superior       theory.       (Id.   ¶ 200.)      Because the      GCSO

Defendants did not seek dismissal of this claim (Doc. 37 at 22-

23), it will remain.

           5.    North Carolina Constitutional Violations

     White claims in the alternative that all Defendants “violated

[his] rights under the North Carolina Constitution.”                     (Doc. 80

¶ 248.)    Specifically, Sheriff Barnes, Stalls, Cook, Wilkins, and

Buskirk violated his rights under Article 1 § 19 by depriving him




14 Because Sheriff Barnes was sued in his official capacity on the
malicious prosecution claim on a respondeat superior theory, the
malicious prosecution claim against him will likewise be dismissed.

                                        32
of his liberty and property.           He also alleges that the GCSO

Defendants “entered onto Plaintiff’s property on more than one

occasion, without permission, making illegal searches thereof,”

thus violating his state constitutional rights.               (Id. ¶ 249.)

      “[A] direct cause of action under the State Constitution is

permitted only ‘in the absence of an adequate state remedy.’”

Davis v. Town of S. Pines, 449 S.E.2d 240, 247 (N.C. Ct. App. 1994)

(quoting Corum v. Univ. of N.C. ex rel. Bd. of Governors, 413

S.E.2d 276, 289 (N.C. 1992)).        Thus, the availability of a direct

cause of action under the North Carolina Constitution depends on

the injury White seeks to be remedied, and whether a state law

claim is available to him.           Notably, an adequate state remedy

refers to the “possibility of relief,” and it is not necessary

that a plaintiff prevail on his other state law claims.                  Craig ex

rel. Craig v. New Hanover Cty. Bd. of Educ., 678 S.E.2d 351, 355

(N.C. 2009).     Furthermore, “the affirmative defense of public

official    immunity    does   not    render   common     law     tort    claims

inadequate,” for purposes of this consideration. DeBaun v. Kuszaj,

767 S.E.2d 353, 357 (N.C. Ct. App. 2014).

      White has alleged state claims against the GCSO Defendants

for   his   injuries:    malicious     prosecution      and     trespass,    and

conspiracy to commit the same.         At the hearing on these motions,

he asserted that the malicious prosecution claims against the GCSO

Defendants applied to all five criminal proceedings against him.

                                      33
He reasons that, but for GCSO Defendants’ actions, the search of

his residence –- where law enforcement found the evidence for the

other criminal proceedings against him –- would never have occurred

and he would not have been subjected to the other proceedings.

Under this theory, White has an adequate state remedy for all

injuries he has suffered.      Therefore, his claims under the North

Carolina     Constitution   against    the   GCSO   Defendants   will    be

dismissed.

       C.   Greensboro Defendants

       White brings eight different causes of action against various

Defendants grouped together as “Greensboro Defendants,” including

the City of Greensboro.

            1.    Section 1983 Official Capacity Claims

       White alleges numerous constitutional violations against the

Greensboro Defendants in their official capacity. (Doc. 81 ¶¶ 126–

32.)     These claims are analyzed under the legal standard for

official capacity claims described in the analysis of the similar

claims brought against the GCSO Defendants, and they fail for the

same reasons.      White’s complaint merely reiterates the legal

standard under Monell (id. ¶ 127) but does not allege any factual

support for an official policy, practice, or custom as to the

alleged unconstitutional actions of the Greensboro Defendants.

Contrary     to   White’s   argument,      the   fact   that   “many    GPD

officers . . . participated in the [alleged] unlawful search,” is

                                      34
legally insufficient to meet the Monell standard.             (Doc. 62 at

11.)    Therefore, as with the similar official capacity claims

against the GCSO Defendants, the motion to dismiss the § 1983 claim

against the City of Greensboro and § 1983 official capacity claims

against the Greensboro Defendants will be granted.

            2.    Section 1983 Individual Capacity claims

       White claims that the Greensboro Defendants, acting in their

individual capacity, violated his Fourth Amendment and due process

rights.15   He alleges two distinct constitutional torts committed

by two separate groups: first, he alleges that GPD officers

Schwochow, Sigmon, Rains, Barham, Williamson, Albert, and Lowe

(“Greensboro     Search    Officers”)   violated   his   Fourth   Amendment

rights by helping to perform the March 6 search of his residence.

Second, he claims that Defendant Hinson falsely arrested him, or

arrested him without probable cause.

                  a.      Greensboro Search Officers

       White’s complaint alleges that the Greensboro Search Officers

entered his residence and removed his personal property without

permission or warrant in violation of his constitutional rights.

The Greensboro Search Officers assert qualified immunity.

       As noted above, to overcome the application of immunity, White




15 As with his § 1983 claims against GCSO Defendants, White’s Fifth
Amendment due process claims will be construed as Fourteenth Amendment
due process claims.

                                     35
must allege the violation of a clearly established constitutional

right.    Ridpath, 447 F.3d at 306.                 White argues that these

Defendants committed a constitutional violation by entering his

home without permission or a warrant and seizing his personal

possessions.         He   claims     they     violated    North    Carolina      law,

specifically, N.C. Gen. Stat. § 15A-247, which states “[a] search

warrant may be executed by any law-enforcement officer acting

within his territorial jurisdiction, whose investigative authority

encompasses the crime . . . involved.” (Doc. 61 at 11.)                      White’s

theory   is   that    the    GPD’s    jurisdiction       does    not   include    his

residence, which is located in Pleasant Grove, North Carolina, and

by   acting   outside       their    jurisdiction,       the    Greensboro   Search

Officers violated his rights.

      Even assuming the Greensboro Search Officers did violate

White’s constitutional rights,16 those rights were not clearly

established at the time of the search, so the officers would still

be entitled to qualified immunity.              The lone case cited by White


16
  To be held liable under a § 1983 individual capacity theory, it must
be “affirmatively shown that [an] official charged acted personally in
the deprivation of the plaintiff’s rights” such that the defendant “had
personal knowledge of and involvement in the alleged deprivation of
[plaintiff’s rights].” Wright v. Collins, 766 F.2d 841, 850 (4th Cir.
1985) (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)).
The Fourth Circuit has held that when an officer acts pursuant to a
facially valid warrant, particularly when the officers are unaware of
the lack of a factual basis for the warrant, no constitutional violation
occurs. Smith v. Munday, 848 F.3d 248, 257, 257 n.3 (4th Cir. 2017).
White has not alleged that the Greensboro Search Officers had any
knowledge of that fact.    He makes no claim regarding their personal
awareness or knowledge about the facts supporting the warrant.

                                         36
for the proposition that an officer’s extraterritorial search

constitutes a constitutional violation, Neal v. Luedtke, 713 F.

App’x 177, 180 (4th Cir. 2017), was decided after the March 6

search.   The “clearly established” prong of a qualified immunity

analysis considers the “‘objective legal reasonableness’ of the

action, assessed in light of the legal rules that were ‘clearly

established’ at the time it was taken.”              Wilson, 526 U.S. at 614

(quoting Anderson, 483 U.S. at 639).              Because Neal was decided in

November 2017, months after the March 6 search of White’s house,

it is inapplicable for considering whether the Greensboro Search

Officers violated a clearly established constitutional right.

White provides no other case law in support of his contention that

his rights were clearly established.                Without more, the court

cannot say that the Greensboro Search Officers’ alleged extra-

jurisdictional       actions    violated      White’s    clearly     established

constitutional       rights.      The    Greensboro     Search     Officers   are

entitled to qualified immunity, and Greensboro Defendants’ motion

to dismiss    as to the individual capacity claims against the

Greensboro Search Officers will be granted.

                 b.      Hinson

     White    claims    that    Defendant     Hinson    falsely    arrested   him

“without investigation” and “based on personal animus.”                 (Doc. 81

¶ 177.)      White    alleges     that   Hinson    arrested   him    before   any

magistrate executed a warrant for his arrest, but the GPD had

                                         37
received a copy of the Burlington Defendants’ arrest warrant prior

to the arrest.   (Id. ¶¶ 71-72, 82.)   The warrant was in fact signed

by a magistrate later that afternoon.        (Doc 37. Ex. 1; Doc. 81

¶ 82.)    While the amended complaint references the arrest warrant

and a portion has been provided by the parties, no one has provided

the full arrest warrant including, most importantly, the affidavit

setting forth the factual basis for a determination of probable

cause.

     To state a § 1983 violation for an unconstitutional seizure,

an officer must have “seized [a plaintiff] pursuant to legal

process that was not supported by probable cause and . . . the

criminal proceeding [must] have terminated in [the plaintiff’s]

favor.”     Burrell v. Virginia, 395 F.3d 508, 514 (4th Cir. 2005)

(first and third alterations in original).17     “A decision by . . .

a neutral magistrate . . . as to the existence of probable cause”

has a significant impact on the issue of whether an acting officer

“was objectively reasonable in his belief that probable cause

existed.”    Cruse v. Blackburn, No. 3-17:00485, 2018 WL 793501, at

*5 (S.D. W. Va. Jan. 16, 2018) (citing Durham v. Horner, 690 F.3d


17
  The Burrell court characterized this claim for an unlawful seizure as
a federal malicious prosecution claim under § 1983. Burrell, 395 F.3d
at 514.    White characterizes his claim against Hinson as based on
Hinson’s “false[] arrest[]” of him. (Doc. 81 ¶ 127.) A false arrest
under § 1983, however, only exists when “no arrest warrant ha[d] been
obtained,” Burrell, 395 F.3d at 514, and permitted recovery of damages
“from the time of detention up until issuance of process or arraignment,
but not more.” Brooks v. City of Winston-Salem, N.C., 85 F.3d 178, 181–
82 (4th Cir. 1996) (quoting Heck v. Humphrey, 512 U.S. 477, 484 (1994)).

                                  38
183, 189 (4th Cir. 2012)).         Of course, if the acting officer

provides misleading information that influenced the magistrate’s

decision, the officer will not be shielded from liability. Durham,

690 F.3d. at 189.     Defendant Hinson, however, did not apply for

the arrest warrant – Burlington Defendant Westmoreland did.            There

is   no   factual   allegation    that   Hinson    participated   in    the

investigation into White or knew anything about White’s alleged

crimes besides what was contained in the “long form” warrant.

     It is true that under North Carolina law, Hinson could conduct

a felony arrest without a warrant, as long as he had probable cause

to do so. N.C. Gen. Stat. §15A-401(b)(2)(a). The more problematic

issue, however, is that the court does not have the complete arrest

warrant to review at this point.         Defendants argue that because

the magistrate approved the same warrant that Hinson acted upon to

arrest White, Hinson’s decision to arrest was based on probable

cause.     Although   a   court   must   show     great   deference    to   a

magistrate’s determination of probable cause, see Illinois v.

Gates, 462 U.S. 213, 236 (1983); United States v. Leon, 468 U.S.

897, 914 (1984), the court must nevertheless “conscientiously

review the sufficiency of affidavits on which warrants are issued.”

Gates, 462 U.S. at 239.      This, of course, presupposes that the

court has the complete warrant to consider in the first place.

Although no party is obligated to provide this information on a

Rule 12(b)(6) motion to dismiss, the court cannot simply take the

                                    39
Defendants at their word and conclude that because the magistrate

signed the arrest warrant later in the afternoon of March 6, it

was based on probable cause.        Nor can Hinson argue that he was

relying on the probable cause found by the magistrate, because

there was no such finding when he arrested White.          The court is

constrained from making any finding that Hinson had probable cause

to arrest White when the only evidence of what he knew is not

before the court.        The motion to dismiss on this basis will

therefore be denied.

               c.      Due Process Claims

     White   generally    alleges   that    the   Greensboro   Defendants

violated his due process rights.           These claims, however, are

inapplicable because all of White’s claims derive from the Fourth

Amendment’s protection against unreasonable searches and seizures.

In such circumstances where the alleged right violated by officials

falls under an enumerated right, generalized due process claims

cannot prevail.     See Safar, 859 F.3d at 245; see also Gerstein v.

Pugh, 420 U.S. 103, 125 n.27 (1975) (noting that the Fourth

Amendment defines the “‘process that is due’ for seizures of

persons . . . in criminal cases”).         All of White’s § 1983 claims

against the Greensboro Search Officers arise out of their search

of his residence.     White’s § 1983 claim against Defendant Hinson

stems from Hinson’s arrest.     These actions plainly fall under the

Fourth Amendment, and so the motion to dismiss White’s due process

                                    40
claims   against     the    Greensboro     Defendants        in    their   individual

capacity will be granted.

             3.     COBRA

       White alleges that after GPD terminated his employment on

March 6, 2017, the City of Greensboro failed to provide him

statutory notice about his right to continued group health coverage

to ensure that he and his family would continue to have health

insurance.        (Doc. 81 ¶ 220.)        White claims that as a result of

this, his health insurance lapsed, and he was unable to afford

alternate health coverage when his wife gave birth later that year.

(Id.   ¶ 224.)        White     argues    that    this     failure    violated     the

Consolidated Omnibus Reconciliation Act of 1986 (“COBRA”), 29

U.S.C. § 1166.        The City of Greensboro argues that there is no

allegation    it    is   the    administrator         of   its    employees’     health

insurance plan, which is the only party statutorily required to

give notice.

       COBRA requires that when a “qualifying event” occurs — such

as an employee’s termination — the employer must “notify the

administrator” of the qualifying event, and the administrator in

turn must notify the employee of his rights under the act.                          29

U.S.C. § 1166 (2), (4).          White has not identified the health plan

administrator for his healthcare plan in his allegations, and he

has    not   alleged     that    the     City    of    Greensboro     is   the    plan

administrator.       He argues that because the city eventually gave

                                          41
the requisite notice and information, it is liable under COBRA.

(Doc. 81 ¶ 228.)

     To properly allege a COBRA failure-to-provide-notice claim,

however, White must bring a cause of action against the plan

administrator; an employer is not by default presumed to be the

plan administrator.   See Weatherly v. Fall Creek Condo. Owners’

Assoc., No. 16-03356-cv-s-DPR, 2017 WL 11068773, at *3 (W.D. Mo.

June 21, 2017); see also Guzman v. Macy’s Retail Holdings, Inc.,

No. 09-cv-4472, 2010 WL 1222044, at *8 (S.D.N.Y. Mar. 29, 2010);

Vorachack v. Alden Estates of Barrington, Inc., No. 07-c-3045,

2007 WL 3171310, at *2 (N.D. Ill. Oct. 26, 2007).     Because White

has not identified any Defendant as the plan administrator, his

COBRA claim necessarily fails as a matter of law the motion to

dismiss will be granted.

          4.   Takings Clause Claim

     White alleges that the City of Greensboro violated the Takings

Clause of the U.S. Constitution when Greensboro Defendants seized

property that he rightfully owned during the March 6 search of his

residence.

     The Takings Clause of the Fifth Amendment provides that

private property shall not “be taken for public use, without just

compensation,” U.S. Const. amend. V, and has been incorporated to

apply to the states through the Fourteenth Amendment.       Murr v.

Wisconsin, 137 S. Ct. 1933, 1942 (2017).   To state a takings claim,

                                42
a plaintiff must demonstrate he (1) has a property interest to

assert and that (2) “the government physically . . . infringed on

that interest for public use.”        Patty v. United States, 136 Fed.

Cl. 211, 214 (Fed Cl. 2018).       A takings claim, however, “does not

apply   when   property    is   retained . . .   as   the   result   of   the

government’s exercise of its authority pursuant to some power other

than the power of eminent domain.”         Cybernet, LLC v. David, No.

7:16-cv-16, 2018    WL 5779511, at *16 (E.D.N.C. Nov. 2, 2018)

(quoting Denby v. City of Casa Grande, No. cv-17-00119-phx, 2018

WL 1586650, at *3 (D. Ariz. Mar. 31, 2018)).

     White has not alleged any public use for his property seized

by the Greensboro        Defendants, nor has he alleged that          those

Defendants seized his property through any governmental power of

eminent domain.     Indeed, when law enforcement officials exercise

their   authority   to    “seize   [or]   impound     [property] . . .     or

otherwise enforce criminal law,” law enforcement exercises its

police power, not its power of eminent domain.              See Patty, 136

Fed. Cl. at 214.    Here, the GPD officers seized property pursuant

to a search warrant and in their capacity as law enforcement

officers. There is no allegation that they seized White’s property

pursuant to the power of eminent domain, nor any claim of a public

use for the seized property.       White’s taking claim will therefore

be dismissed.



                                     43
            5.     Malicious Prosecution

     The remaining claims against the Greensboro Defendants are

state law claims.          As noted above, White has alleged these state

law claims against Defendants in both their individual and official

capacities.       In North Carolina, municipalities are “immune from

liability for the torts of its officers and employees ‘if the torts

are committed while they are performing a government function.’”

Clayton v. Branson, 570 S.E.2d 253, 256-57 (N.C. Ct. App. 2002)

(quoting Williams v. Holsclaw, 495 S.E.2d 166, 168 (N.C. Ct. App.

1998)).   This applies to claims that utilize a respondeat superior

theory of liability.         Hart v. Brienza, 784 S.E.2d 211, 217 (N.C.

Ct. App. 2016). Although White alleged that the City of Greensboro

had waived sovereign immunity through the purchase of liability

insurance, the city has provided its complete insurance contract.

A careful review of it reveals that the city                  does not have

insurance coverage for the acts alleged here.              (Doc. 66, Ex. A.)

Therefore, all claims against the City of Greensboro under state

law will be dismissed because the municipality enjoys sovereign

immunity.        Likewise, all state tort claims against individual

Greensboro    Defendants         in   their   official   capacities   will    be

dismissed because, as noted previously, an official capacity suit

against an individual public official is construed as a suit

against     the    state    or    municipality.      Where,   as   here,     the

municipality enjoys         sovereign immunity, the official capacity

                                         44
claims are likewise barred by immunity.

     White   names   two   Greensboro   Defendants   –-   Williamson   and

Schwochow –- in his malicious prosecution claim along with the

numerous other Defendants.18     These claims are subject to the same

legal analysis as that described previously for the malicious

prosecution claims against the GCSO Defendants, which will not be

repeated here.

     The first element of a malicious prosecution claim requires

a plaintiff to show that the defendant either instituted, procured

or participated in the criminal proceeding against the plaintiff.

Moore, 476 S.E.2d at 421.         This element is satisfied when a

plaintiff shows that, but for a defendant’s actions, a criminal

prosecution likely would not have occurred. See Becker, 608 S.E.2d

at 829. Greensboro Defendants argue that Williamson is not alleged

to have done anything regarding the bringing of these charges.

(Doc. 44 at 21.)19   The only factual allegation White makes against

Williamson is that he, along with the other Greensboro Search

Officers, “participated” in the search of White’s home.         (Doc. 81

¶ 80.)   There are no facts alleged that Williamson personally



18
  Williamson is not listed in the malicious prosecution cause of action
heading but is named in the substantive allegations. White clarified
at the hearing that the omission of Williamson in the heading was merely
an oversight.
19Williamson also argues that White’s claim against him fails because
there is no alleged any fact suggesting that Williamson lacked probable
cause or acted with malice. (Id.)

                                   45
seized any property, much less that related to the bringing of any

charge. Rather, White claims that unidentified “officers on scene”

removed his possessions.         (Id. ¶ 80.)       Because White does not

attribute any specific action during the search to Williamson that

allegedly led to the institution of any criminal proceeding, he

has failed to properly allege a sufficient factual basis for

plausibly believing that Williamson participated, procured, or

instituted a criminal proceeding against him.              Thus, Defendants’

motion   to    dismiss   the    malicious      prosecution    claim     against

Williamson in his individual capacity will be granted.

     The claim against Defendant Schwochow stands on a different

footing.20     White alleges that Schwochow was the officer who

determined that he illegally possessed GPD property (id. ¶ 91),

but he also alleges that the GPD’s inventory system would not allow

Schwochow to make this determination (id. ¶ 95).              Schwochow also

allegedly     had   animus   against   White    stemming     from   a   dispute

regarding child care.        (Id. ¶ 92.)    White alleges that Schwochow

provided SBI Agent Denny with a list of items that Schwochow

claimed White illegally possessed even though the GPD’s system was


20
  To the extent that Defendant Schwochow seeks public official immunity
as to the malicious prosecution claim, the court finds he is not entitled
to such immunity. Public official immunity applies to public officials
in their individual capacity for negligence in performance of their
duties. See King v. Jefferies, 402 F. Supp. 2d 624, 635 (M.D.N.C. 2005).
Public official immunity does not apply to actions taken with malice.
Id. Because a malicious prosecution claim requires a showing of malice,
which White has sufficiently pleaded, Schwochow is not entitled to public
official immunity.

                                       46
incapable of providing a reliable inventory.

     The first element of a malicious prosecution claim, that the

defendant participated in the criminal proceeding against the

plaintiff, is satisfied “where ‘it is unlikely there would have

been a criminal prosecution of [a] plaintiff’ except for the

efforts of a defendant.”    Becker, 608 S.E.2d at 829 (alteration in

original)   (quoting   Williams,     412   S.E.2d   at   900).     Schwochow

provided    critical   information    –-   the    inventory   of   allegedly

stolen/illegally possessed property –- that formed the basis for

Agent Denny’s grand larceny charges.         Without it, it is unlikely

grand larceny charges would have been brought.           This is enough to

satisfy the first element.    The second element, a lack of probable

cause, is plausibly alleged because White claims there was no way

for the GPD’s inventory system to properly distinguish between his

rightfully owned property and the GPD’s loaned property.            Taken as

true, as the court must on a Rule 12(b)(6) motion, this suffices

to meet the second prong.

     As for a showing of malice, North Carolina courts have held

that, in a malicious prosecution action, “malice can be inferred

from the want of probable cause alone.”          Fowler v. Valencourt, 423

S.E.2d 785, 788 (N.C. Ct. App. 1992), rev’d on other grounds, 435

S.E.2d 530 (N.C. 1993). Even so, malice in a malicious prosecution

claim may be further shown by “offering evidence that                  [the]

defendant ‘was motivated by personal spite and a desire for

                                     47
revenge’ or that [the] defendant acted with ‘reckless and wanton

disregard’ for plaintiff[‘s] rights.”      Becker, 608 S.E.2d at 829

(quoting Moore v. City of Creedmoor, 481 S.E.2d 14, 24 (N.C.

1997)).     Although White has plausibly alleged implied malice

through a lack of probable cause, he has also sufficiently alleged

that Schwochow acted with malice against him stemming from the

animosity that developed as a result of the fallout between the

two officers and their families.     White has also pleaded the final

element -- that the cause of action terminated in his favor.    (Doc.

81 ¶ 98.)        Thus, Greensboro Defendants’ motion to dismiss the

malicious prosecution claim against Defendant Schwochow in his

individual capacity will be denied.21

            6.     Trespass

     White alleges that the Greensboro Search Officers trespassed

when they arrived and helped perform the search of White’s home on

March 6, 2017.      The Greensboro Defendants initially assert public

official immunity.      (Doc. 44 at 14 n.5.)

     Public official immunity, which applies to public officials

sued in their individual capacity, is analogous to qualified

immunity in the federal context.        Under North Carolina law, a

public official is entitled to immunity from suit in his individual




21 As noted above, the malicious prosecution claim against Greensboro
will be dismissed because the city has sovereign immunity.


                                   48
capacity unless he “engaged in discretionary actions which were

allegedly: (1) corrupt; (2) malicious; (3) outside of and beyond

the scope of his duties; (4) in bad faith; or (5) willful and

deliberate.”    Smith v. Jackson Cty. Bd. of Educ., 608 S.E.2d 399,

411 (N.C. Ct. App. 2005) (quoting Reid v. Roberts, 435 S.E.2d 116,

119 (N.C. Ct. App. 1993)).          White has not alleged that the

Greensboro Search Officers were corrupt, malicious, acting in bad

faith, or acting willfully and deliberately in showing up to

perform the search on March 6.22     Rather, he alleges that, although

SBI and GCSO officials invited these officers to participate in

the   search,   they   knowingly   acted   outside   of   their   municipal

jurisdiction, as defined by state law, to seize property not

identified in the search warrant.        See N.C. Gen. Stat. §§ 15A-247;

160A-286.

      A trespass claim under North Carolina law requires a showing

of three elements: “(1) possession of the property by plaintiff

when the alleged trespass was committed; (2) an unauthorized entry

by defendant; and (3) damage to plaintiff.”          Singleton v. Haywood

Elec. Membership Corp., 588 S.E.2d 871, 874 (N.C. 2003) (quoting

Fordham v. Eason, 521 S.E.2d 701, 703 (N.C. 1999)).


22
   Malice in the context of public official immunity means “wantonly
do[ing] that which a man of reasonable intelligence would know to be
contrary to his duty and which he intends to be prejudicial or injurious
to another.” Grad v. Kaasa, 321 S.E.2d 888, 890 (N.C. 1984). “An act
is wanton when it is done of wicked purpose, or when done needlessly,
manifesting a reckless indifference to the rights of others.” Givens
v. Sellars, 159 S.E.2d 530, 535 (N.C. 1968).

                                    49
       Defendants contend that “entry onto plaintiff’s land ‘was

lawful or under legal right.’”             CDC Pineville, v. UDRT of N.C.,

LLC, 622 S.E.2d 512, 518 (N.C. Ct. App. 2005) (quoting Singleton,

588 S.E.2d at 874).         They cite to Majebe v. N.C. Bd. of Med.

Examiners, 416 S.E.2d 404 (N.C. Ct. App. 1992), in which an

acupuncturist claimed that a law enforcement officer had committed

a trespass when he conducted a search of her acupuncture clinic

pursuant to a search warrant.           Id. at 405-06.       The court of appeals

dismissed the claim because the officer making the search did so

“pursuant to a search warrant issued by an impartial magistrate.

[The   officer]’s    failure       to    execute     the    warrant      would    have

constituted a dereliction of duty.”               Id. at 408.      Defendants argue

the same rationale applies here.

       Majebe is not on point.             First, even if the warrant was

facially valid and these Defendants were invited to participate,

they    still   were      acting        outside     of     their    jurisdictional

limitations.    Second, and perhaps more importantly, White alleges

that the SBI and GCSO invited the Greensboro Search Officers to

collect items belonging to the GPD, not to generally assist with

the search.     (Doc. 81 ¶ 79.)            The search warrant for White’s

residence   does    not   mention       GPD    equipment     at    all   –   it   only

authorized a search for evidence stemming from White’s alleged




                                          50
possession of a stolen mower.23

      Defendants argue that even if the search warrant did not

authorize the Greensboro Search Officers’ entry, they had received

the requisite authority from the law enforcement officers who were

lawfully present.      (Doc. 66 at 8.)        But the cases cited by

Defendants for this argument are not on point.               For example,

Defendants cite United States v. Clouston, 623 F.2d 485 (6th Cir.

1980) (per curiam), in which the court denied a plaintiff’s motion

to suppress evidence when law enforcement invited employees of a

telephone company to assist in executing a search warrant for

electronic devices that were not identified in the warrant.            Id.

at   486.   Law   enforcement   had     invited   the   telephone   company

employees to identify telephone equipment that belonged to the

company, which the court determined was reasonable given that the

telephone equipment was closely related to the property described

in the warrant and was also likely to have been found in close

proximity to the property identified in the warrant.          Id. at 487.

      Defendants also rely on Bills v. Aseltine, 958 F.2d 697 (6th




23At the hearing, Defendants disagreed with White’s characterization of
the GPD’s presence during the search warrant, arguing that the SBI and
GCSO had invited the Greensboro Search Officers to assist with the search
and nothing more.    According to Defendants, as the Greensboro Search
Officers performed the search, they came across the GPD equipment in
plain view and lawfully seized it under North Carolina law. But this
is a factual dispute the court cannot resolve at this stage.



                                   51
Cir. 1992).24      They argue that Bills stands for the proposition

that when officers arrive to execute a search warrant, they hold

the premises “in trust,” empowering them to allow others to enter.

(Doc. 66 at 8.)      In Bills, law enforcement obtained a warrant to

search plaintiff’s house for a stolen generator.                Bills, 958 F.2d

at 699-700.     The officer who sought the warrant also knew that the

plaintiff    was   suspected      of   having   stolen    equipment     from   her

employer, but he did not seek a warrant for that equipment.                    Id.

The   officer    invited    a    security    officer    from    the   plaintiff’s

employer to accompany law enforcement on the execution of the

search warrant “in the hope that [the security officer] could

identify” the employer’s stolen equipment.               Id. at 700.       As law

enforcement executed the warrant, the security officer found and

identified      equipment   he    suspected     had    been    stolen   from   the

plaintiff’s employer.           Id.    The next day, the security officer

informed law enforcement of what he had found, and a separate

search warrant was authored for the equipment.                  Id.     The Sixth

Circuit rejected the defendants’ argument that Clouston applied



24
  Defendants also cite to Berger v. Hanlon, No. cv-95-46, 1996 WL 376364
(D. Mont. Feb. 26, 1996), in which the district court dismissed the
plaintiffs’ trespass claim against a news crew who were invited by law
enforcement to film while the officers executed a search warrant on
plaintiffs’ residence.      Critically, however, the Ninth Circuit
reinstated the trespass claim after the Supreme Court vacated the circuit
court’s decision, see 188 F.3d 1155, 1157 (9th Cir. 1999) (“We also
reverse the district court’s judgment in favor of the media defendants
on [the plaintiffs] state law claim[] for trespass . . . .”).       Thus,
Defendants’ citation of Berger is unpersuasive on this point.

                                        52
because the security officer was not acting “in aid of the officers

or their mission, but for his own purposes involving the recovery

of [the employer’s stolen equipment].”      Id. at 702.

      In further support of its holding in Bills, the Sixth Circuit

cited to another case, United States v. Sanchez, 509 F.2d 886 (6th

Cir. 1975).    In Sanchez, an agent of the Bureau of Alcohol, Tobacco

and Firearms accompanied state officers who had a search warrant

for narcotics.     Id. at 888.    The Bureau’s agent had been invited

to attend by the state officers, who had received information that

the   residence   may   contain   explosives,   but   the   warrant   only

contemplated a search for narcotics.       Id. at 887-88.      In ruling

against the government, the Sixth Circuit held that because the

warrant only authorized the local officials to search the residence

for narcotics, it “could not be used to validate the entrance of

a federal officer having both probable cause and the opportunity

to obtain a separate warrant to search for different items of

property.”    Id. at 889.

      The facts of Bills and Sanchez more closely align with the

facts of this case, as White has alleged, than with those of

Clouston.     White alleges that the Greensboro Search Officers were

invited not to assist with the search for property associated with

stolen mowers, as authorized by the search warrant, but to recover

equipment they suspected belonged to GPD, which was not within the

scope of the warrant.       Because the plausible allegations of the

                                    53
amended complaint must be taken as true at this stage, White has

sufficiently alleged that the Greensboro Search Officers’ presence

to search for GPD property was not authorized by law because they

operated outside their jurisdiction to specifically seize property

without a proper warrant.     This is sufficient to make out a claim

that the officers were acting outside of their scope and duty as

law enforcement officials and meets the elements of a trespass.25

     Therefore, White’s claims that the Greensboro Defendants were

present specifically to seize GPD property without a warrant is

sufficient to survive a Rule 12(b)(6) motion at this stage.          The

motion to dismiss the trespass claims as to the Greensboro Search

Officers will consequently be denied.26

           7.    Tortious Interference with Contract

     White      alleges   that     Greensboro     Defendants     Hinson,

Westmoreland, and Scott, intentionally and without justification,

induced the City of Greensboro to terminate its employment contract




25
  At the hearing on these motions, Greensboro Defendants argued that the
statute prohibiting the execution of a warrant outside an officer’s
jurisdiction did not apply because the Greensboro Search Officers were
merely assisting rather than actually executing the warrant.         This
argument was not raised in the briefs and will not be considered at this
time. N.C. All. for Transp. Reform, Inc. v. U.S. Dep’t of Transp., 713
F. Supp. 2d 491, 510 (M.D.N.C. 2010) (“Raising such new arguments for
the first time at oral argument undermines the purpose of orderly
briefing and risks subjecting an opponent to an unfair disadvantage.”).
Moreover, any factual question about the purpose of the Greensboro Search
Officers’ presence cannot be resolved at this pleading stage.
26
   The trespass claim against the City of Greensboro, however, is
dismissed because the municipality retains sovereign immunity.

                                   54
with him.     He claims that these Defendants acted in this manner

“solely because of [their] animus . . . directed toward Plaintiff

and not in the legitimate exercise of the business of Defendant

Greensboro.”     (Id. ¶ 244.)   White has further alleged that Deputy

Chief   Hinson   strongly   disliked    him   because   White   had   filed

grievances against him for unequal treatment of officers.             (Id.

¶ 108.)   White identified examples of other GPD employees who had

not been terminated despite having been accused of wrongdoing he

claims is similar.    (Id. ¶¶ 106-07.)

     To make out a tortious interference with contract claim under

North Carolina law, a plaintiff must show “(1) a valid contract

between the plaintiff and a third person which confers upon the

plaintiff a contractual right against a third person; (2) defendant

knows of the contract; (3) the defendant intentionally induces the

third person not to perform the contract; (4) and in doing so acts

without justification; (5) resulting in actual damage to the

plaintiff.”    Embree Constr. Grp., Inc. v. Rafcor, Inc., 411 S.E.2d

916, 924 (N.C. 1992) (quoting United Labs., Inc. v. Kuykendall,

370 S.E.2d 375, 387 (N.C. 1988)).             Defendants argue they are

“insiders” who cannot be liable for this tort.          Insiders (or, as

the Fourth Circuit phrases it, “non-outsiders”) are parties who

have a “legitimate business interest” in the contract.           McMillan

v. Cumberland Cty. Bd. Of Educ., 734 F. App’x 836, 845 (4th Cir.

2018) (quoting Smith v. Ford Motor Co., 221 S.E.2d 282, 292 (N.C.

                                   55
1976)).     Insiders have “a qualified privilege and their actions

are presumed justified.”                 Id.    This privilege can be overcome if

the plaintiff shows that the defendant acted with malice or for a

reason “not reasonably related to the protection of a legitimate

business interest.”            Id. (quoting Sellers v. Morton, 661 S.E.2d

915, 921 (N.C. Ct. App. 2008)).                      But this showing of malice must

be so overt that “the complaint must admit of no motive for

interference other than malice.”                       Id. (quoting Pinewood Homes,

Inc. v. Harris, 646 S.E.2d 826, 832–33 (N.C. Ct. App. 2007)).

       White’s allegations fail to meet this bar. All three of these

Defendants had a valid reason for terminating White’s employment:

he   had    just    been      arrested         for    dealing   in     stolen    equipment.

Hinson’s alleged dislike of White does not overcome the standard

set out by McMillan. Furthermore, the fact that other GPD officers

had been accused of committing other “bad acts” is irrelevant;

this   is    not    a   discrimination               claim.     Therefore,       Greensboro

Defendants’ motion to dismiss White’s tortious interference with

contract claim will be granted.

             8.     North Carolina Constitutional Violations

       White      claims      in    the        alternative      that     the     Greensboro

Defendants        violated         his    rights        under    the     North     Carolina

Constitution.           The    Greensboro            Search   Officers    “entered     onto

Plaintiff’s property . . . and seized Plaintiff’s property and has

failed to return it.”               (Doc. 81 ¶ 249.)            Hinson “took Plaintiff

                                                56
into custody without a valid arrest warrant having been issued,”

in violation of Article 1 § 20.        (Id. ¶¶ 249, 251.)   Hinson,

Westmoreland, and Scott violated Plaintiff’s Article 1 § 19 rights

by depriving him of equal protection of the laws by failing “to

follow procedures and allow Plaintiff’s employment to continue at

GPD until . . . [the] charges against him were investigated.” (Id.

¶ 250.)

     As noted above, a direct action under the North Carolina

Constitution exists only if no other adequate state remedy is

available for the plaintiff.   Here, White has alleged state law

claims of malicious prosecution, trespass, tortious interference

with contract, as well as conspiracy to commit these torts.    The

tortious interference with contract claim is an adequate state

remedy for the purposes of remedying Plaintiff’s loss of job

injury.   White also alleged that the malicious prosecution claim

was intended to remedy his arrest by Hinson, as well as the seizure

of his property by Williamson and Schwochow.     The trespass claim

was intended to remedy White’s claim regarding illegal entry onto

his property. Therefore, White has adequate state remedies against

the Greensboro Defendants for his injuries, and the claims arising

under the state constitution as to the Greensboro Defendants will

be dismissed.

     D.   Burlington Defendants

     White brings § 1983 claims against the Burlington Defendants,

                                  57
who   are   Westmoreland,    Watkins,     and       the   City    of   Burlington,

malicious prosecution claims, a trespass claim against the City of

Burlington, and a direct action against all Burlington Defendants

under the North Carolina Constitution. As to the state law claims,

White alleges that the City of Burlington has waived sovereign

immunity by purchasing liability insurance, which the Burlington

Defendants do not contest.         As such, the City of Burlington has

not waived immunity (to the extent of insurance) in regard to the

tort claims White has brought against the municipality.

            1.     Section 1983 Official Capacity Claims

      White      alleges   the   Burlington         Defendants     violated    his

constitutional rights in their official capacity.                 He alleges that

the Burlington Defendants, acting “under color of law and pursuant

to an official policy, practice or custom . . . intentionally,

knowingly, and recklessly violated Plaintiff’s civil rights.”

(Doc. 81 ¶ 134.)       White claims that these Defendants, with other

law   enforcement      officers,   formed       a     “task      force . . .   not

authorized by law,” which evidences an “official policy or custom

on the part of Burlington . . . to violate the rights of citizens.”

(Doc. 63 at 14–15.) Despite this argument, White himself has noted

that the task force here was “informal.”              (Id. at 14.)

      To show an express policy, a written ordinance or regulation

must indicate that the person with “ultimate authority” in the

department either wrote or approved of the policy.                     Lytle, 326

                                     58
F.3d at 471.      White has not met his burden in that regard to the

establishment of the informal task force.              Lytle also requires

that to have a “persistent and widespread” practice, a plaintiff

must point to a “practice . . . so persistent and widespread and

so permanent and well settled as to constitute a custom or usage

with the force of law.” Id. at 473. (quoting Carter, 164 F.3d at

218).       Isolated    incidents   of     unconstitutional      conduct    by

subordinate officers are insufficient to establish a custom or

practice.    See id.

      White does not identify any other instance in which Burlington

police officers acted in a similar manner as to other citizens.

Allegations about the Burlington Defendants’ actions against White

are insufficient to make out an official capacity claim. For those

reasons, as with the § 1983 official capacity claims against GCSO

and   Greensboro    Defendants    detailed    above,    the    § 1983    claims

against    Burlington    Defendants,      including    the    claims    against

Defendants Cody Westmoreland and Eric Watkins in their official

capacities, will be dismissed.

            2.     Section 1983 Individual Capacity claims

      White alleges that Watkins and Westmoreland “acted outside

their territorial jurisdiction, informally deciding to form a task

force and/or engaging in mutual aid, without following the proper

policies    and    statutory     requirements.”         (Doc.    81     ¶ 162.)

Westmoreland typed up the arrest warrant (for possession of stolen

                                     59
goods and obtaining property by false pretense) that Defendant

Hinson read before arresting White (Doc. 37 Ex. 1), and Watkins

typed up the arrest warrant for federal firearms charges (id. Ex.

3).   White argues that the Burlington Defendants did not follow

proper statutes, policies, and procedures in investigating him.

(Doc 81. ¶ 165.)       Thus, White alleges, they had no authority to

investigate crimes or make criminal charges against White because

all alleged crimes occurred outside BPD’s jurisdiction.                     (Id.

¶ 162.)     Westmoreland also allegedly learned from Officer Rakes,

who personally knew White, that he may become homicidal upon being

arrested.      White   alleges   this     statement    was    false   and   that

Westmoreland passed it along to Watkins, who included it in his

arrest    warrant   even   though   both    officers    never    investigated

further.     (Id. ¶¶ 82, 84, 155.)         Finally, in investigating the

firearms charges, Watkins incorrectly recorded a firearm serial

number that was not on one of White’s firearms which led to the

charge.     (Id. ¶ 93.)    All of this, according to White, amounts to

constitutional violations for which the Burlington Defendants are

liable in their individual capacities.            Accordingly, the court

must make a qualified immunity analysis raised by these Defendants

based on these three claims.

      The court may consider the two prongs of the qualified

immunity in either order since the failure of a plaintiff to

satisfy either one leads to qualified immunity.              Pearson, 555 U.S.

                                     60
at   236.     Thus,    the   court    considers       whether   the    Burlington

Defendants, as alleged by White, violated clearly established law.

Id. at 243–44.        For the following reasons, the court concludes

that White has failed to make this showing.

      Even if all of White’s allegations are true, Burlington

Defendants did not violate a right “clearly established” by law at

the time.    White again relies on Neal v. Luedtke, 713 F. App’x 177

(4th Cir. 2017), for the proposition that officers acting outside

their jurisdiction in violation of state law act could be acting

unconstitutionally.       As discussed above in the analysis for the

Greensboro    Defendants,      Neal     was    decided      after   the    actions

committed    by   Defendants    here.         White   has   provided      no   other

authority for his contention that the extra-jurisdictional actions

of the Burlington Defendants amounts to a constitutional violation

of his clearly established rights, so his argument carries little

force here.

      White also argues that the Burlington Defendants failed to

properly investigate all leads before seeking warrants for his

arrest.     However, the only case White cites for this argument,

Clipper v. Takoma Park, Md., 876 F.2d 17 (4th Cir. 1989), is

readily distinguishable from the facts of this case.                  In Clipper,

law enforcement mis-identified plaintiff as a bank robber based on

a witness description and the fact that an accomplice was the

plaintiff’s son-in-law who used a car registered to plaintiff.

                                        61
However, the only officer who observed the robbery failed to make

a positive identification to the arresting officer, and police

failed to pursue and follow up on multiple leads, including

reviewing the bank video of the robbery, that, taken together,

provided ample evidence that plaintiff was not the robber.                     The

Fourth    Circuit   upheld   the    jury’s    verdict,     on   a    deferential

sufficiency of evidence standard, finding the police had violated

plaintiff’s due process rights.            Id. at 19 n.*.           In so doing,

however, the court was careful to say that it “would not suggest

that [officer] Starkey's failure to investigate the leads that

Clipper provided was, in itself, sufficient to negate probable

cause.”    Id. at 20.

     Here, by contrast, there was ample probable cause to support

the arrest warrant that White knowingly possessed a stolen mower

and sold it under the false pretense that it was his.                 The search

warrant   affidavit,    including    the     information    provided      by   the

Terrys, provided probable cause.             The law does not require law

enforcement officers to exhaust every possible lead during an

investigation.      Smith, 848 F.3d at 254 (quoting Wadkins v. Arnold,

214 F.3d 535, 543 (4th Cir. 2000)).            They need only investigate

and establish facts that link a suspect to a crime.             See id.    Here,

Westmoreland was involved in the investigation into the stolen

mowers since September 2016.        (Doc. 81 ¶ 57.)      He was told by GCSO

Defendant Buskirk that White was a police officer, at which point

                                      62
the investigation “intensified.” (Id. ¶ 57.)             From the face of the

second amended complaint, it is apparent that Westmoreland had

sufficient probable cause for the arrest, even if White denied

culpability.

      White’s    claim   that   he   has     suffered   constitutional   harms

because the Burlington Defendants did not independently verify

whether he truly was homicidal likewise lacks merit.            This is true

for   two   reasons.      First,     the    Burlington   Defendants   had   no

obligation to perform further investigation into the “homicidal”

comment, because it came from another officer who is not alleged

to be untrustworthy.       The Fourth Circuit has held that when “an

officer applies for a search warrant based on information supplied

by [a] fellow officer[], it is unnecessary for him to [present]

the reasons he has for believing” the officer or the officer’s

sources.     United States v. Harrick, 582 F.2d 329, 332 (4th Cir.

1978); see also United States v. Ramos-Cruz, 667 F.3d 487, 502

(4th Cir. 2012) (quoting United States v. Ventresca, 380 U.S. 102,

111    (1965))     (recognizing        that     observations    “of      fellow

officers . . . engaged in a common investigation are plainly a

reliable basis for a warrant”).            Even though White claims that the

Burlington    Defendants    had      received    information   from   White’s

mother, a GPD officer, that the GPD did not believe White was

“homicidal” (Doc. 81 ¶ 167), that fact alone did not require the

officers to forego including the comment in the warrant application

                                       63
if they believed Rakes to be truthful and trustworthy.                In any

event, as White alleges, Watkins included the statement from

White’s mother in the warrant application.             (Id.)

     More importantly, however, the “homicidal” comment was not

material    to    the   firearms   charges   brought    against   White.    A

statement is material if it is necessary to a finding of probable

cause.     Franks v. Delaware, 438 U.S. 154, 171-72 (1978).                The

federal crime Watkins charged White with criminalizes possession

of “a firearm which is not registered to [the possessor] in the

National Firearms Registration and Transfer Record.”               26 U.S.C.

§ 5861(d).       Since the statute criminalizes possession, whether or

not White was homicidal would not affect the existence of probable

cause for the charged offense.         See United States v. Freed, 401

U.S. 601, 607–09 (1971) (holding that § 5861(d) has no specific

intent requirement).       Given the other facts that formed the basis

for the warrants, these Defendants’ failure to further investigate

Rakes’ comment did not affect the existence of probable cause.

See Miller v. Prince George’s Cty., 475 F.3d 621, 628 (4th Cir.

2007).     Therefore, the inclusion of the “homicidal” comment does

not bear on whether White’s constitutional rights were violated.

     White also claims that Watkins performed an incorrect search

on the serial number of a gun and in doing so, violated his

constitutional rights.        Because the search contained the wrong

serial number, it returned a result indicating that the firearm

                                      64
was not registered to White.           This in turn formed the basis for

the federal firearms charge Watkins prepared.                 (Doc. 63 at 16.)

      Reckless disregard can expose officials to constitutional

liability.     Reckless disregard can be established by alleging that

an   officer    “acted   ‘with   a     high    degree    of    awareness    of   [a

statement’s] probable falsity,’ that is, ‘when viewing all the

evidence, the affiant must have entertained serious doubts as to

the truth of his statements or had obvious reason to doubt the

accuracy of the information he reported.”               Miller, 475 F.3d at 627

(alteration in original) (quoting Wilson v. Russo, 212 F.3d 781,

788 (3d Cir. 2000)).         Negligence or innocent mistakes, however,

cannot form the basis of constitutional violations.                United States

v. Lull, 824 F.3d 109, 115–16 (4th Cir. 2016).                  Besides White’s

conclusory     statements     that     the    Burlington      Defendants    acted

improperly and recklessly, there are no facts alleged that would

plausibly indicate that Watkins ran the incorrect firearm serial

number purposefully or with knowing disregard. The fact that these

Defendants allegedly desired notoriety and television appearances

is insufficient to raise the mistake in a warrant application

alleged   here    to   the   level     of    reckless    disregard.        White’s

allegations are therefore insufficient to state a claim that the

Burlington Defendants violated his constitutional rights pursuant

to § 1983.

      White    generally     alleges    that    the     Burlington    Defendants

                                        65
violated his due process rights.      These due process claims fare no

better than those against the GCSO and Greensboro Defendants

because,   like    them,   White’s   claims   derive   from    the   Fourth

Amendment’s protection against unreasonable searches and seizures.

Where the alleged right violated by officials falls under an

enumerated right, generalized due process claims cannot prevail.

See Safar, 859 F.3d at 245.      All of White’s § 1983 claims against

the Burlington Defendants arise out of their investigation and the

arrest warrants they applied for. These actions plainly fall under

the “pretrial missteps” that are governed by the Fourth Amendment.

Id.   The Burlington Defendants’ motion to dismiss White’s due

process claims against them in their individual capacity will

therefore be granted.

           3.     Malicious Prosecution

      White     brings   malicious   prosecution   claims     against   the

individual Burlington Defendants in both their individual and

official capacities and against the City of Burlington under a

theory of respondeat superior.       The amended complaint bases these

claims generally on the criminal charges brought against White.

At the hearing on these motions, White clarified that as to the

Burlington Defendants he seeks to proceed as to all five criminal

proceedings to which he was subjected.        Yet, the only proceedings

in which Westmoreland and Watkins plausibly participated are the

warrants that each authored.         Westmoreland authored the arrest

                                     66
warrant application that Defendant Hinson read before arresting

White on March 6, and Defendant Watkins authored the application

for the federal criminal complaint charging White with violating

26 U.S.C. § 5861(d).   Consequently, these are the only proceedings

that will be considered in the malicious prosecution claims against

the Burlington Defendants.     See Lopp, 795 S.E.2d at 780 (citing

the standard for the first element of a malicious prosecution

claim).

       The court has previously addressed the legal framework for a

malicious prosecution claim.         Here, White fails to satisfy the

second element - want of probable cause.         Probable cause exists

when the facts and circumstances known to the defendant “would

induce a reasonable man to commence a prosecution.”         Turner, 794

S.E.2d at 444 (quoting Best, 448 S.E.2d at 510).        In a malicious

prosecution claim, “[t]he critical time for determining whether or

not probable cause existed is when the [criminal proceedings]

begin[].”   Strickland v. Hedrick, 669 S.E.2d 61, 71 (N.C. Ct. App.

2008) (quoting Hill v Winn-Dixie Charlotte, Inc., 397 S.E.2d 347,

349 (N.C. Ct. App. 1990)).    The fact that White’s criminal charges

were   eventually   dropped   does    not   automatically   “negate   the

existence of probable cause at the time prosecution was commenced.”

Turner, 794 S.E. 2d at 445 (citing Bell v. Pearcy, 33 N.C. (11

Ired.) 233, 234 (N.C. 1850)).        In considering the claim against

Westmoreland, the same facts that supported the March 6 search

                                     67
warrant of White’s residence –- which this court has found was

supported by probable cause –- were also available to Westmoreland,

who authored the application for the arrest warrant for White for

crimes arising out of the sale of the stolen lawn mower to the

Terrys.   Thus, sufficient facts existed for a reasonable person in

Westmoreland’s position to believe White had committed the crimes

alleged.27

     As to Watkins’ federal criminal complaint, even assuming

(without deciding) there was a want of probable cause, there are

simply no facts plausibly indicating that Watkins acted with

malice.   There is no allegation that, at any time before authoring

the criminal complaint, Watkins knew that the firearms had been

seized in violation of the plain view doctrine, as Judge Biggs

later concluded.     Nor is there any indication that Watkins’ error

as to the serial number was anything other than a simple mistake.28


27
  This is distinguishable from Defendant Hinson’s malicious prosecution
claim, which this court has not found was supported by probable cause.
Defendant Westmoreland, who had been involved in the investigation for
months, according to the second amended complaint, was privy to facts
that supported his decision to author an arrest warrant. The amended
complaint does not allege that Hinson was likewise privy to these details
but rather merely received an unissued arrest warrant (the one authored
by Westmoreland).    Because Hinson is not alleged to have personal
knowledge of the facts like Westmoreland did, and because the full arrest
warrant has not been submitted for this court’s consideration, the court
cannot say whether or not Hinson had probable cause to support White’s
arrest.
28
   Although the North Carolina Court of Appeals has held that an officer’s
motivation to advance his political career could contribute to a showing of
malice, the court made that determination when the political motivations were
not the only basis for malice. Turner v. Thomas, 762 S.E.2d 252, (N.C. Ct.


                                     68
     The      motion   to   dismiss    the   malicious    prosecution    claims

against      the   Burlington     Defendants,     including     the   City    of

Burlington, will therefore be granted.

              4.    Trespass

     White alleges that an unidentified BPD officer participated

in the March 6 search of his residence, thereby committing a

trespass for which the City of Burlington is liable.               The City of

Burlington does not raise any argument that it is entitled to

public official immunity (Doc. 49), so the court turns to the

merits of the claim.

     A trespass claim under North Carolina law requires a showing

of three elements: “(1) possession of the property by plaintiff

when the alleged trespass was committed; (2) an unauthorized entry

by defendant; and (3) damage to plaintiff.”            Singleton, 588 S.E.2d

at 874 (quoting Fordham, 521 S.E.2d at 703).                 Defendants first

argue that White has not alleged any damages and has therefore

failed to properly plead a trespass claim.               (Doc. 49 at 21.)      A

trespass claim, however, states a cause of action for nominal

damages even if the complaint “contains no allegations setting

forth the character and amount of damages” because “an unauthorized

entry upon to possession of another” entitles a plaintiff to



App. 204),   rev’d on other grounds, 794 S.E.2d 439 (N.C. 2016). See also Turner,
794 S.E.2d    at 458 n.18 (Ervin J., concurring, in part, and concurring in the
result, in    part) (casting doubt on the plaintiff’s argument that a political
motivation   to win a “very public case” is sufficient to allege malice).

                                        69
“nominal damages at least.”     Matthews v. Forrest, 69 S.E.2d 553,

555 (N.C. 1952).   Thus, insofar as Defendants do not challenge the

first two trespass elements, White has a cause of action at least

for nominal damages and has not failed to allege the final element

of a trespass claim.

     Defendants also raise the affirmative defense that their

“entry onto plaintiff’s land ‘was lawful or under legal right.’”

CDC Pineville, 622 S.E.2d at 518 (quoting Singleton, 588 S.E.2d at

874).   Just   like   the   Greensboro   Search   Officers,   Burlington

Defendants rely on Majebe v. N.C. Bd. of Med. Examiners, 416 S.E.2d

404 (N.C. Ct. App. 1992), in support of this argument.        There, the

North Carolina Court of Appeals dismissed Majebe’s trespass claim

because the officer conducting the search did so “pursuant to a

search warrant issued by an impartial magistrate.      [The officer]’s

failure to execute the warrant would have constituted a dereliction

of duty.”    Majebe, 416 S.E.2d at 408.     Defendants argue the same

rationale applies here.     White responds that even if the warrant

was facially valid, the unidentified BPD officer was operating far

outside of his or her jurisdictional limitations, and the existence

of a search warrant does not authorize a municipal law enforcement

officer to execute it outside of his or her jurisdiction.         (Doc.

63 at 18.)   White also notes that the officer in Majebe was a state

officer, as opposed to a municipal officer who is statutorily

limited to work within her jurisdiction.      (Id.)

                                  70
     For reasons to similar to those considered with the Greensboro

Search Officers, Majebe is distinguishable from the present case.

Because the amended complaint does not allege that any of the

Burlington Defendants was invited to participate in the March 6

warrant, the BPD officer would have been acting outside of his or

her jurisdiction in participating in the warrant.     Thus, the court

cannot say that White has failed to state a claim for a trespass,

and Defendants’ motion to dismiss the trespass claim against the

City of Burlington will be denied.

            5.   North Carolina Constitutional Violations

     White claims in the alternative that all named Defendants

“violated [his] rights under the North Carolina Constitution.”

(Doc. 81 ¶ 248.)   Specifically, the Burlington Defendants deprived

him of his liberty and property under in violation of Article 1

§ 19.   (Id. ¶ 249.)   Furthermore, Burlington Defendants “arrested

Plaintiff without cause and supported by false statements and

information they made.”    (Id.)   They also “caused search warrants

to be issued based on false statements and false information that

resulted in property being seized” from White’s home.              (Id.)

Defendant   Westmoreland   furthermore   violated   his   rights   under

Article 1 § 27 by requiring excessive bail.     (Id. ¶ 252.)

     The Burlington Defendants contend that White has adequate

state remedies as to the injuries resulting from any claim he seeks

under the North Carolina Constitution.    The court agrees.    White’s

                                   71
arrest came as a result of the warrant application authored by

Burlington Defendants.       All his injuries stem from the criminal

proceedings brought against him, and they are addressed in his

malicious prosecution claims against the Burlington Defendants.

The alternative state constitutional claims against the Burlington

Defendants will therefore be dismissed.

     E.    Conspiracy Claim as to All Defendants

     Before considering White’s state conspiracy claim against all

24 Defendants, it is necessary to summarize which of his claims

survive the present motions to dismiss:     (1) White’s § 1983 claims

against GCSO Defendants Stalls and Wilkins in their individual

capacities for violating his Fourth Amendment rights; (2) State

trespass claims against GCSO Defendants Stalls and Wilkins, as

well as against Sheriff Barnes on a respondeat superior theory;

(3) Section 1983 claim against Defendant Hinson in his individual

capacity   for   violating    White’s   Fourth   Amendment   rights   in

connection with his arrest; (4) State malicious prosecution claim

against Defendant Schwochow in his individual capacity; (5) State

trespass claims against all Greensboro Search Officers in their

individual capacity; (6) State trespass claim against the City of

Burlington on a respondeat superior theory; and (7) all claims

against the Reidsville Defendants, as they did not file a motion

to dismiss.

     White further alleges, upon information and belief, that all

                                   72
Defendants are liable on a theory of civil conspiracy under North

Carolina law.          According to his allegations, “all Defendants

entered   into    an    agreement    and     conspiracy    whereby   they    would

prosecute Plaintiff for charges that lacked probable cause.” (Doc.

81 ¶ 256.) “All” Defendants either held “personal ill will towards

Plaintiff,” or “desired to advance their careers at all costs . . .

regardless of . . . evidence that Plaintiff was not responsible

for the crime.”        (Id. ¶ 257.)

     To state a civil conspiracy under North Carolina law, a

complaint must state (1) a conspiracy; (2) wrongful acts by the

alleged conspirators in furtherance of the conspiracy, and (3)

injury.    Krawiec v. Manly, 811 S.E.2d 542, 550-51 (N.C. 2018)

(quoting State ex rel. Cooper v. Ridgeway Brands Mfg., LLC, 666

S.E.2d. 107, 115 (N.C. 2008)). A conspiracy refers to an agreement

between two or more people to do a wrongful act.                     See Tate v.

Sallie Mae, Inc., No. 3:10-cv-00386, 2011 WL 3651813, at *2

(W.D.N.C. Aug. 19, 2011).           At the motion to dismiss stage, White

is not required to allege “specific facts to support the existence

of an agreement” between the Defendants.              Id. (citing Godfredson

v. JBC Legal Grp., P.C., 387 F. Supp. 2d 543, 549 (E.D.N.C. 2005)).

This liberal pleading standard derives from the fact that a

conspiracy   is    not    a   standalone      cause   of   action    but    rather

associates defendants together and “perhaps liberalize[s] the

rules of evidence to the extent that under proper circumstances

                                        73
the . . . conduct of one might be admissible against all.”             Shope

v. Boyer, 150 S.E.2d 771, 774 (N.C. 1966).

     Municipalities, however, cannot ordinarily be a party to a

conspiracy.      Houpe v. City of Statesville, 497 S.E.2d 82, 93–94

(N.C. Ct. App. 1998).29        For that reason, the conspiracy claim

alleged against the City of Burlington will be dismissed.30

     Because a conspiracy claim alone is insufficient to impose

civil liability, the Defendants subject to the claim must also

have caused an injury pursuant to a wrongful act in furtherance of

the conspiracy.         See Krawiec, 811 S.E.2d at 550-51.        Thus, the

claims   the    court    considers   when   analyzing   White’s   conspiracy

claims are the state claims that survive Defendants’ motions to

dismiss.    See id. at 551 (dismissing conspiracy claims that stem

from torts that were not sufficiently pleaded on a motion to

dismiss).      For this reason, the motion to dismiss the conspiracy

claim will be denied as to those Defendants who remain subject to

state law claims following this court’s ruling, and otherwise will



29Although White points out that Houpe left open the possibility that a
municipality might be able to be a party to conspiracy in some
circumstances, he does not identify any case that presents an application
of this exception. (Doc. 76 at 7.) Thus, there is no basis to find
that an exception to the general rule espoused in Houpe should apply
here.
30
  This result would also apply to the City of Greensboro as well, but
all state law claims against it are being dismissed because the
municipality enjoys sovereign immunity.       The City of Reidsville
ostensibly will benefit from the same analysis, but it has not filed any
motion to dismiss.

                                      74
be granted as to those Defendants for whom no state law claim

remains.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that the pending motions to dismiss

are GRANTED IN PART and DENIED IN PART as follows:

     1.    The GCSO Defendants’ motion to dismiss (Doc. 36) is

GRANTED as to (1) all § 1983 official capacity claims against

Sheriff Barnes, Stalls, Cook, Wilkins, and Buskirk (Fourth Cause

of Action); (2) all § 1983 individual capacity claims against

Buskirk and Cook in their individual capacities and all due process

claims against Stalls and Wilkins (Fifth Cause of Action); (3) all

malicious prosecution claims against Sheriff Barnes, Stalls, Cook,

and Buskirk in both their individual and official capacities (Ninth

Cause of Action); (4) all North Carolina constitutional claims

against Sheriff Barnes, Stalls, Cook, Wilkins, and Buskirk in both

their   official   and   individual    capacities   (Sixteenth   Cause   of

Action); and (5) all conspiracy claims against Buskirk and Cook in

both their official and individual capacities (Seventeenth Cause

of Action), which are DISMISSED, and the motion is otherwise

DENIED.

     2.    The Greensboro Defendants’ motions to dismiss (Docs. 43,

45) are GRANTED as to (1) all § 1983 official capacity claims

against the City of Greensboro, Schwochow, Hinson, Sigmon, Raines,

                                      75
Barham, Williamson, Albert, and Lowe (Third Cause of Action); (2)

all   § 1983    individual     capacity      claims    against   the     City    of

Greensboro, Schwochow, Sigmon, Raines, Barham, Williamson, Albert,

and Lowe, as well as all due process claims against Hinson (Eighth

Cause   of    Action);   (3)   the   COBRA     claim   against    the    City    of

Greensboro (Thirteenth Cause of Action); (4) the Takings claim

against the City of Greensboro (Fourteenth Cause of Action); (4)

all malicious prosecution claims against the City of Greensboro,

Williamson in both his official and individual capacities, and

Schwochow in his official capacity (Ninth Cause of Action); (5)

all trespass claims brought against Lowe, Sigmon, Raines, Barham,

Schwochow, Albert, and Williamson in their official capacity and

against the City of Greensboro (Eleventh Cause of Action); (6) all

tortious interference of contract claims brought against Hinson,

J. Westmoreland, and Scott in both their official and individual

capacities (Fifteenth Cause of Action); (7) all North Carolina

constitutional claims brought against the City of Greensboro,

Schwochow,     Sigmon,   Raines,     Barham,    Williamson,      Lowe,       Albert,

Hinson, Scott, and J. Westmoreland in both their official and

individual capacities (Sixteenth Cause of Action); and (8) all

conspiracy claims brought against the City of Greensboro, Hinson,

Scott, and J. Westmoreland in both their official and individual

capacities, as well as the conspiracy claims against Lowe, Sigmon,

Raines,      Barham,   Schwochow,    Albert,     and   Williamson       in    their

                                       76
official   capacities    (Seventeenth       Cause    of   Action),      which   are

DISMISSED, and the motion is otherwise DENIED.

     3.    The Burlington Defendants’ motion to dismiss (Doc. 47)

is GRANTED as to (1) all § 1983 official capacity claims brought

against the City of Burlington, C. Westmoreland, and Watkins (First

Cause of Action); (2) all § 1983 individual capacity claims against

C. Westmoreland and Watkins (Seventh Cause of Action); (3) all

malicious prosecution claims against the City of Burlington, C.

Westmoreland, and Watkins in both their official and individual

capacities   (Ninth     Cause   of   Action);       (4)   all   North    Carolina

constitutional   claims     against        the   City     of    Burlington,     C.

Westmoreland, and Watkins in both their official and individual

capacities (Sixteenth Cause of Action); and (5) all conspiracy

claims against the City of Burlington, C. Westmoreland, and Watkins

in both their official and individual capacities (Seventeenth

Cause of Action), which are DISMISSED, and the motion is otherwise

DENIED.



                                               /s/   Thomas D. Schroeder
                                            United States District Judge

September 30, 2019




                                      77
